-----------------·----·                                                           -·-····
 Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 1 of 121




                                EXHIBIT 24
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 2 of 121




                           DECLARATION OF RAYNALDA N. MILORD

    Pursuant to 28 U.S.C. Section 1746, the undersigned states as follows:

           I.      My name is Raynalda N. Milord. I am over twenty-one years of age and have

    personal knowledge of the matters set forth herein.

           2.      I am a Senior Paralegal Specialist at the U.S. Securities and Exchange Commission

    (the "Commission").

           3.      The Commission received video file Texas State Board. As part of my duties at the

    Commission, I sent this video file to Diversified Reporting Services, Inc. and ordered a transcript.

           4.      A true and correct copy of the transcript of video file Texas State Board is attached

    as Exhibit A hereto.



           I declare under penalty of perjury that the foregoing is true, correct, and made in good faith.



    Executed on this 22nd day of July 2020.




                                                            ~YNALDAN.
                                                              ~ uMILORD
                                                                      :t
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 3 of 121




                                                                                1

     1       UNITED STATES SECURITIES AND EXCHANGE COMMISSION

     2

     3       In the Matter of:

     4       SENIOR ASSET PROTECTION, INC. DBA ENCORE

     5       FINANCIAL SOLUTIONS, MERCHANT GROWTH &

     6       INCOME FUNDING, LLC A BETTER FINANCIALPLAN.COM,      AMENDED 7-15-2020

     7       LLC AK.A A BETTER FINANCIAL PLAN, COMPLETE

     8       BUSINESS SOLUTIONS GROUP,    INC. DBA PAR FUNDING,

     9       GARY NEAL BEASLEY AND PERRY ABBONIZIO

    10

    11       SUBJECT:   Interview with Gary Beasley, Respondent

    12                  John Diefenbach, Esq., Respondent's Counsel

    13                  by Joseph Rotunda, Esq. and Jeramy Heintz, Esq.

    14   !              Texas State Securities Board

    15       PAGES:     1 through 119

    16

    17

    18

    19

    20                           AUDIO TRANSCRIPTION

    21

    22

    23   I




    24                     Diversified Reporting Services, Inc.           EXHIBff

    25                                  (202) 467-9200                      A


                           [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 4 of 121


                                                                                   2

   1                          P R O C E E D I N G S

   2                 MR. HEINTZ:    Okay.   So, we are on the record.       This

   3    is an investigative meeting held pursuant to Section 28 of

   4    the Texas Securities Act.        Mr. Beasley, this is Katie Minor.

   5    She's going to be asking you -- or administering the oath.

   6                 Katie?

   7                 MS. MINOR:     Good morning, Mr. Beasley.    Can you

   8    see me?

   9                 MR. BEASLEY:     Good morning.

  10                 MS. MINOR:     I don't know if I've popped up on your

  11    screen yet, but -- okay.

  12    Whereupon,

  13                                   GARY BEASLEY

  14    was called as a witness and, having been first duly sworn,

  15    was examined and testified as follows:

  16                 MR. HEINTZ:     All right.    Thank you, Kate.

  17                 MS. MINOR:     You all have a good day.

  18                 MR. HEINTZ:     All right.    All right, can you please

  19    state your full name?

  20                 MR. BEASLEY:     Gary Neil Beasley.

  21                 MR. HEINTZ:     All right, so Mr. Beasley, like I

  22    said, my name is Jeramy Heintz.           I work for the Texas State

  23    Securities Board.     Also here is Joe Rotunda.

  24    He's the Director of Enforcement.          So, we're both assigned

  25    to the Austin Office and so, for purposes of this



                        [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 5 of 121


                                                                            3

   1    proceeding, we're representing the securities commissioner

   2    in this -- like, I said, this investigative proceeding,

   3    under the provision of Section 28 of the Texas Securities

   4    Act.

   5              And I think your attorneys probably talked to you

   6    a little bit about this.     But, it's just customary, kind of,

   7    that I advise you that, in these types of proceedings, you

   8    have certain rights under the state and federal

   9    constitutions.

  10              You have the right to have advice of counsel,

  11    which you do have today.     And you have them present during

  12    the questioning.   So, any questions or evidence that you can

  13    give, that can be used against you in a civil or criminal

  14    proceeding, or any proceeding before this or any other

  15    governmental agency.     Do you understand that?

  16              MR. BEASLEY:     Yes.

  17              MR. HEINTZ:     Okay.   And that -- and like's already

  18    been discussed, you can refuse to answer any questions posed

  19    by myself or Mr. Rotunda, or give any evidence that you

  20    believe may tend to incriminate you, or subject you to fine,

  21    penalty, or forfeiture.     And this right is guaranteed to you

  22    by the Texas and United States Constitutions.

  23              Mr. Beasley, do you understand that you may refuse

  24    to answer any question, or give any evidence that may tend

  25    to incriminate you?



                      [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 6 of 121


                                                                              4

   1              MR. BEASLEY:    Yes, I do.

   2              MR. HEINTZ:    Okay.   All right.   A reminder -- you

   3    just did it -- but that you're under oath, and that, you

   4    know, there's penalties in the Texas Penal Code about

   5    providing testimony under oath, making false statements.

   6    Has your attorney spoken to you about that?

   7              MR. BEASLEY:    Yes.

   8              MR. HEINTZ:    Okay.   Okay, so let's go ahead -- so

   9    you are represented by counsel here today.      Counsel, would

  10    you identify yourself for the record?

  11              MR. DIEFENBACH:    Yes, my name is John Diefenbach

  12    and I am counsel for Mr. Beasley.

  13              MR. HEINTZ:    Thank you.    All right, and prior to

  14    today, Mr. Beasley, you provided us documents, and actually,

  15    your appearance here today is in response to a subpoena.         Is

  16    that correct?

  17              MR. BEASLEY:    That's correct.

  18              MR. HEINTZ:    Okay.   All right, so I'm going to go

  19    ahead and get a little bit of background information.      So,

  20    these will be some rudimentary questions.      Can you please

  21    state your date and place of birth?

  22              MR. BEASLEY:    My date of birth is 2/10/1955.    My

  23    place of birth is Fulton, Missouri.

  24              MR. HEINTZ:    Okay and what are the last four digits

  25    of your social security number?



                        [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 7 of 121


                                                                             5

   1                MR. BEASLEY:    3203.

   2                MR. HEINTZ:    Okay.    And your home address?

   3                MR. BEASLEY:    3110-A, or side A, Glen Ora, two

   4    words, Glen is G-1-e-n, second word Ora, O-r-a, Street,

   5    Austin, Texas 78704.

   6                MR. HEINTZ:    Okay.    And can you tell me what your

   7    current employment is?

   8                MR. BEASLEY:    Insurance agent.

   9                MR. HEINTZ:    And what companies do you currently

  10    have for operating that?

  11                MR. BEASLEY:    I'm an independent agent, have been

  12    for quite some time now.      And so, I've got, oh, probably

  13    four that I do business with regularly, and licensed with

  14    another half a dozen, but I don't use them very often.

  15                MR. HEINTZ:    And were you also registered as a --

  16    as a -- was it investment advisor?

  17                MR. BEASLEY:    Yes.    I was until I decided that I

  18    wanted to join this mission of -- with Par Funding of

  19    helping small businesses.

  20                MR. HEINTZ:    Okay.    Well --

  21                MR. BEASLEY:    I had owned a small business.    I'm a

  22    small business owner, and I have a passion for helping small

  23    businesses, so I sold my securities business.

  24                MR. HEINTZ:    How long did you have that securities

  25    business?



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 8 of 121


                                                                              6

   1                 MR. BEASLEY:    Oh, something like 15 years, as my -

   2    - under my, you know my own independent office.         I was under

   3    an RIA for the last 10, 12, 15, something like that, years.

   4     Prior to that, it was through one of the insurance

   5    companies.

   6                 MR. HEINTZ:    Okay.   Okay, so I'd like to go ahead -

   7    - and we may come back to a few questions regarding that

   8    time period, but I'd like to start out with, you know, how

   9    did you get involved with A Better Financial Plan and Par

  10    Funding?

  11                 MR. BEASLEY:    I get advertisements all the time

  12    and this one happened to be a trade magazine, one of several

  13    that I get.     And so, once in a while, I'll flip through them

  14    and look at things, and I happened to notice A Better

  15    Financial Plan, their advertisement, and it sounded

  16    interesting.     And so, I called them, spoke with them.

  17                 MR. HEINTZ:    Hold on real quick.   What was the name

  18    of the trade magazine?

  19                 MR. BEASLEY:    I can't remember.    That was like

  20    three years ago, and I get several of them, so I don't pay

  21    much attention to it.

  22                 MR. HEINTZ:    Do you -- do you remember what the

  23    advertisement said that caught your attention?

  24                 MR. BEASLEY:    It -- what got my attention was that

  25    they had a selling system that allowed you to attract people



                        [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 9 of 121


                                                                                7

   1    to your -- to your business.

   2              MR. HEINTZ:    So they -- A Better Financial Plan had

   3    this system?

   4              MR. BEASLEY:    Yeah.

   5              MR. HEINTZ:    Okay and was it -- what was the name

   6    of -- or was it -- the entity that ran the ad, was it A

   7    Better Financial Plan?

   8              MR. BEASLEY:    Yes.

   9              MR. HEINTZ:    It's -- okay, so you were starting to

  10    say --

  11              MR. BEASLEY:    Technically -- technically, I don't

  12    know if it was A Better Financial Plan Management Company or

  13    if technically it was A Better Financial Plan Company, LLC.

  14     So, I don't know if Dean was advertising under the

  15    insurance umbrella or under the other company umbrella.             I

  16    have no idea.    I -- you know, I didn't even -- I have no

  17    idea what -- what side -- what side that was.

  18              MR. HEINTZ:    And so, how did you       how did you

  19    make contact through the advertisement?

  20              MR. BEASLEY:    It said,    "If you're interested, call

  21    this 800 number," so I did.       And I spoke with someone.     I

  22    can't remember who it was at that particular time.       And they

  23    just told me about it, told me some general things about it,

  24    and that they -- and I said,      "Well, that's interesting."

  25    And how they described the opportunity to me, I can't



                        [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 10 of
                                      121

                                                                                8

 1    remember.

 2                  But, it was interesting enough and I thought,        "Oh,

 3    gee.   They're in Philadelphia.          I've never been there

 4    before.     So, I'll go check them out," and I've done this,

 5    you know, several times around the country, and that's

  6    usually who I'm affiliated with is going to these meetings

  7    to learn and hear what they have to say.

  8                 So, I was curious.    They had my attention, so I

  9    bought my ticket and flew to Philadelphia.

10                  MR. HEINTZ:    Okay and so, where did -- where did

11     you go in Philadelphia?       Like, what offices did you -- did

12     you visit?

13                  MR. BEASLEY:    The meeting was held in downtown

14     Philadelphia at the Complete Business Solutions office.            And

15     so, that's where the meeting was held.

 16                 MR. HEINTZ:    So, it was that the Complete Business

 17    Solutions Group office -- offices.          Do you remember the

 18    address?

 19                 MR. BEASLEY:    Not offhand, but it was downtown.

 20    It was something like 4th Street or something like that and

 21    it was in walking distance of the Liberty Bell, so I got to

 22    go see the Liberty Bell.

 23                 MR. HEINTZ:    Oh, okay.     So, according to --

 24                 MR. BEASLEY:    I could --

 25                 MR. HEINTZ:    Oh, go ahead.



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 11 of
                                      121

                                                                          9

  1               MR. BEASLEY:    -- find that address, but --

  2               MR. HEINTZ:    Okay.

  3               MR. BEASLEY:       I don't have it offhand.

  4               MR. HEINTZ:    And when you were at those offices,

  5    the CBS -- we'll just call them the CBSG offices --Complete

  6    Business Solutions who did you meet with?

  7               MR. BEASLEY:    Perry Abbonizio (phonetic), if I'm

  8    pronouncing that right.     He was -- him and Dean Vagnozzi

  9    were hosting the meeting.     So, they had about 15 -- 12, 15 -

10     - 12, 15 guys -- 12 guys there that day, one lady or two.

 11    And it was a presentation and then a lunch, a little lunch

 12    there in the office, and then we had -- it continued after

 13    lunch,     so -- for a little while.

 14               MR. HEINTZ:    So --

 15               MR. BEASLEY:    Perry spoke and Dean spoke and

 16               MR. HEINTZ:    And what did they speak about?    Did

 17    were they -- was it mostly about this -- the merchant cash

 18    advance?

 19               MR. BEASLEY:    Yes, it was about -- Dean gave his

 20    history of his business, and then, he discovered Complete

 21    Business Solutions and had been successful with that

 22    business, and felt like it was a great opportunity to give

 23    people a diversified way to -- another way to invest money

 24    in a diversified manner.

 25               And I was interested in that because of the stock



                     [6/29/2020) Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 12 of
                                      121

                                                                            10

 1    market on such a high run for so long that it would

 2    diversify some of assets away from the market.         That was

 3    always a good idea, if you had a good option.         So, they made

 4     the presentation.     The two of them spoke about the merchant

 5     cash advance business and how successful it was.

 6                 And then, Perry spoke about how it helped small

 7     businesses, and then, when I heard how high the interest

  8    rate was that they charge the small business, I would have

  9    left, had I been on a conference call on my computer, turned

10     it off and walked away.      But, he went on to say how

11     difficult it was for small businesses to get money and

12     explained all that.

13                 And after       in the next five minutes, it was

14     like, "Oh, I see.       They're like angel investors, you might

15     say.   That's how I viewed it."      It's like,   "These small

 16    businesses can't get money from banks and any other place,

 17    and so, they have a place to get money to grow their

 18    businesses, well, that's wonderful."       So, I was all in at

 19    that point, but I was still all ears and listening because,

 20    like I said, my dad was a small business owner, and me, too.

 21                MR. HEINTZ:     Did it seem like Dean and Perry, were

 22    they, like in partnership, or were they, like working

 23    together?    Did they talk about A Better Financial Plan, and

 24    Par, or CBSG working together?

 25                MR. BEASLEY:     Not that they worked together with



                      [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 13 of
                                      121

                                                                          11

  1    the insurance side of the business, no, not at all.     But,

  2    being -- Dean, as he was explaining who he was and his

  3    background, he explained the company that, you know that he

  4    worked with and what he did on the insurance side.     And I do

  5    that same type of thing on the insurance side, so I could

  6    relate to it.    And so, he just was saying that as background

  7    information, tell us who he was and how long he'd been in

  8    the business and all that stuff.

  9                And then, he really turned it over to Perry to

 10    talk about the other business, the merchant cash advance

 11    business.    He didn't say much about it, other than he had

 12    worked with it, and it worked well for them, and turned it

 13    over to Perry.

 14                MR. ROTUNDA:   And I'm just going to jump in real

 15    quick, Mr. Beasley, and a lot of it's because I think

 16    visually.    And I'm trying to get an image in my head of this

 17    presentation.    So, I understand it was at the offices of Par

 18    Funding.    Do you remember what the offices looked like in

 19    any way?

 20                MR. BEASLEY:   Well, you probably have a picture of

 21    it because Earl -- it was in the packet I gave to Earl, if

 22    it was my normal routine.     And so, there was a picture.     I

 23    took a picture of the office.     It's in downtown Philadelphia

 24    in one of the old buildings that they had renovated.

 25                And it was a narrow, deep building right there in



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 14 of
                                      121

                                                                            12

 1     the middle of the block.    And they'd remodeled it quite

 2    nicely and a bunch of people working there with computers.

 3    And so, then we went upstairs and had the meeting up there.

 4     And -- no, actually we had the meeting on the first floor

 5     and lunch upstairs.

  6              And so, I took a picture of the inside of the

  7    building, of the -- of the meeting, just to show people that

  8    I was there, inside of that office, took a tour, met the

  9    people, met he owner, as a part of my due diligence of

10     getting to know who these people were.

11               MR. ROTUNDA:     That makes sense.     You indicated

12     there were about 15 other people there.        Were those other

13     people who had flown in to attend this presentation?

 14              MR. BEASLEY:     Yeah.

 15              MR. ROTUNDA:     Okay.   I --

 16              MR. BEASLEY:     Well -- and flew and drove.     Most of

 17    them probably drove because I think they recruited, you

 18    know, largely in a drivable distance.      But, then again, they

 19    could have come from -- I'm sure they came from other

 20    places.   I just happened to be one from Texas, the only one

 21    from Texas.

 22              MR. ROTUNDA:     And when Mr. Vagnozzi introduced

 23    himself, did he indicate which company he was -- represented

 24    and his capacity with that company?       You know, for example -

 25



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 15 of
                                      121

                                                                         13

 1               MR. BEASLEY:     Yeah.

 2               MR. ROTUNDA:           did he say he was, like a

 3    president of a company, or do you recall what that was?

 4               MR. BEASLEY:     He said he was a partner in the

 5     business and I believe he said that he was the marketing

 6     in charge of marketing, but that he stated he was a partner

 7     in the business.

  8              MR. ROTUNDA:     And, "in the business", would that

  9    be A Better Financial Plan?

10               MR. BEASLEY:     No, he's not affiliated in any --

11               MR. HEINTZ:    Well, I think

12               MR. BEASLEY:     -- any way, other than a --

13               MR. HEINTZ:    I think Mr. Rotunda was

14               MR. BEASLEY:     --    (inaudible).

15               MR. HEINTZ:    -- asking about Mr. Vagnozzi.

 16              MR. ROTUNDA:     Yeah, not Mr. Abbonizio but Mr.

 17    Vagnozzi, Dean Vagnozzi.

 18              MR. BEASLEY:     Oh.

 19              MR. ROTUNDA:     Yeah, sorry.     I'm sorry.

 20              MR. BEASLEY:     Okay, so now, can you ask the

 21    question again, because I went down that road?

 22              MR. ROTUNDA:     Absolutely.     Did Mr. Vagnozzi

 23    indicate which company he was with, and whether or not he

 24    was a -- had a -- was a president, or an employee, or

 25    somehow affiliated with that company?



                     [6/29/2020]       Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 16 of
                                      121

                                                                         14

 1               MR. BEASLEY:   Yeah, he explained that his company

 2     was A Better Financial Plan and that -- whether he said --

  3    you know, made any other distinction behind that, I don't

 4     know.

  5              But, he made it clear that that was his insurance

  6    agency, and he had other agents that worked under him.    And

  7    that's -- that was his office and he's done that for 20

  8    years, I think, or maybe even longer, and that a few years

  9    ago he met Complete Business Solutions.

 10              I don't know how he met them.     I can't remember

 11    how they made their acquaintance.    But, he thought that that

 12    business would be a great partnership with the life

 13    insurance and the annuity business that he did for so long -

 14

 15              MR. ROTUNDA:   Okay.   I had --

 16              MR. BEASLEY:       and still does.

 17              MR. ROTUNDA:   And so, as I understand it, so A

 18    Better Financial Plan was an insurance agency, but it was

 19    partnering with Par Funding to promote some type of a

 20    product that -- and I don't want to put words in your mouth,

 21    but it doesn't sound like it would be insurance.

 22              MR. BEASLEY:   Right, it was an -- it was

 23    definitely not insurance.

 24              MR. ROTUNDA:   Okay.   Okay.

 25              MR. BEASLEY:   Yeah, and he made that -- he made



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 17 of
                                      121

                                                                              15

 1     that clear.

 2               MR. ROTUNDA:    Okay and I'll just turn it over back

 3     to Jeramy now.

 4               MR. BEASLEY:    Okay and you say Par Funding and, if

 5     I remember correctly, Perry, and either one -- both of them

  6    represented the business as Complete Business Solutions, if

  7    I remember correctly.

  8              MR. ROTUNDA:     Okay.   That's fair.    And I

  9    appreciate that clarification.

10               MR. BEASLEY:     Okay.

11               MR. HEINTZ:     All right, so let's go back.        Mr.

12     Beasley, you -- you're at the presentation.        What happened

13     after the presentation?

14               MR. HEINTZ:     Like, did you talk to Dean or Perry,

15     or was that it and you flew back to Austin?

16               MR. BEASLEY:     Yeah, we     you know, we'd have a

17     break and we'd mingle and talk to other guys.        And I met

18     Mike Tierney there, and they had a lunch for us.           And then,

 19    we reconvened again and I'm not -- I think Dean, sort of,

 20    gave the first part of the presentation.       Well, I don't know

 21    how the meeting was split up.      But, just the two of them

 22    were speaking that day.

 23              MR. HEINTZ:     Okay and so, were -- first, was

 24    anybody else in that -- in the room from Texas?

 25              MR. BEASLEY:     Not that I -- no.      I'm pretty sure



                        [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 18 of
                                      121

                                                                             16

 1     of that.

 2                  MR. HEINTZ:    Okay and were you given any

 3     documentation or documents at the -- at the presentation, at

 4     the meeting in Philadelphia?

  5                 MR. BEASLEY:    Dean's book that he wrote, he gave

  6    one of those to everybody.          And the -- and I can't remember

  7    what hands out -- handouts, if any, were given regarding

  8    Complete Business Solutions.

  9                 MR. HEINTZ:    Okay.

10                  MR. BEASLEY:    I would certainly think that they

 11    would have made -- gave handouts, but I've got a poor memory

 12    anyway.     So, I --

 13                 MR. HEINTZ:    Yeah, that's --

 14                 MR. BEASLEY:    I can't       I can't recall what else

 15    was given.     But, I do knew -- I do know Dean gave his book

 16    out.

 17                 MR. HEINTZ:    Was the presentation just one day?

 18    Was it --

 19                 MR. BEASLEY:    Yeah, it was just a few hours.

 20                 MR. HEINTZ:    Okay and so -- sorry.     I may have

 21    skipped over this.     What year and time of year was that that

 22    you saw the advertisement and went to Philadelphia?

 23                 MR. BEASLEY:    Remembering things that far in the

 24    past and dates is difficult for me.          But, I signed up with

 25    them, with Complete Business Solutions, in May, and so, I



                        [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 19 of
                                      121

                                                                           17

 1     think it was in the fall of '18 when I actually went up

  2    there.

  3                But then, I had to come home and think about it,

 4     and then, I had make a decision whether I was going to sell

  5    my securities business, because I can't do both, of course,

  6    as you -- and that was a tough decision, to give up that

  7    income stream, and the clients that I already had, and so

  8    forth.     It was a -- it was a tough decision.

  9                And then, when I decided to do it, it took me a

10     while to find a buyer for the business that was acceptable

 11    to me and that was going to take over my clients.

 12                MR. HEINTZ:     Okay, so you make the decision that

 13    you're going to go forward with it.       Who did you contact, or

 14    who were you supposed to contact to let them know?

 15                 MR. BEASLEY:    I don't know if they, sort of,

 16    explained that per se, other than just, you know,      "Call our

 17    office."     But, Mike Tierney then, sort of, picked up the

 18    ball when I called and made contact.       He took over the

 19    explanation of things and direction and so forth.

 20                 MR. HEINTZ:    And when you say the explanation of

 21    things, what did Mike Tierney -- what did he explain and

 22    what did he talk to you about?

 23                 MR. BEASLEY:    He -- I said I was interested in the

 24    merchant cash advance business because I'm doing this to

 25    help small businesses.       And I'm making this huge change in



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 20 of
                                      121

                                                                               18

 1    my business, just because I'm passionate about that.          I --

 2     so I -- so we went down that road, and he got all the

 3    paperwork sent over to me, and put me in touch with Eckert

 4     and -- Eckert and Seamans Law Firm to handle the paperwork

 5     and get established with them to do this.

  6              MR. HEINTZ:    Right, and so -- okay, so you talked

  7    to Mike Tierney and he sent you,       I believe, what we have

  8    marked as S28 Exhibit 1, at least some of those documents.

  9    These are documents that you provided to us, came and

10     dropped them off at our office.        It's titled,   "ABF -- ABFP

11     Formation".

12               MR. BEASLEY:     Yes, that

13               MR. HEINTZ:    Do you --

14               MR. BEASLEY:     -- page with the instructions.

 15              MR. HEINTZ:    It's titled, like -- I think it's

 16    "Agent Checklist".

 17              MR. BEASLEY:     Yeah, here's what you need to do to

 18    get going, to get started.

 19              MR. HEINTZ:    Okay, so --

 20              MR. BEASLEY:     And -- yeah.

 21              MR. HEINTZ:    -- I'm going to pull that up.        And you

 22    have that in front of you, Mr. Beasley?

 23              MR. BEASLEY:     No, I don't.     I probably have it

 24    where I can get my hands on it.        Do you -- do I need -- do

 25    you want me to get that?



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 21 of
                                      121

                                                                              19

 1                MR. HEINTZ:    Yes, sir.    That'd be -- that'd be

 2    great.

 3                MR. DIEFENBACH:     I don't know if it's possible,

 4     but it might be helpful to -- if you can, to share your

  5    screen, Jeramy --

  6               MR. HEINTZ:    Yeah.   Well, let me

  7               MR. DIEFENBACH:        just to make sure there's no

  8    confusion and he doesn't grab the wrong document, or --

  9               MR. HEINTZ:    Yeah.

10                MR. DIEFENBACH:        or anything like that.

11                MR. HEINTZ:     I am - - here we go.    Share.   I'm just

12     going to make sure I've got the right - - that's not it.

 13               MR. BEASLEY:    You know, I looked at that online

 14    and I don't - - I don't have it in front of me.       So

 15               MR. HEINTZ:    All right.

 16               MR. BEASLEY:        if you can share the document,

 17    well then, that would be --

 18               MR. HEINTZ:    You all tell me what you see now.

 19               MR. BEASLEY:        more expedient.

 20               MR. DIEFENBACH:     I can see it.     I see it just

 21    fine.   Do you see it, Gary?

 22               MR. BEASLEY:    Yeah, I can see it, but it's small

 23    and blurry.   Let me see if I can -- well, that made it

 24    smaller.   I'm trying to enlarge the screen or zoom into it.

 25               MR. DIEFENBACH:     We ran into a little problem



                     [6/29/2020]    Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 22 of
                                      121

                                                                             20

  1    with this yesterday, Jeramy, and the day before, when I was

  2    going over this with Gary.          What I found helpful is if I --

  3    if I enlarged it and made it full screen, and then put the

  4    resolution at, like 150, he could read it.

  5              MR. HEINTZ:       Okay.     Is that better?

  6              MR. BEASLEY:       Yeah, it was about to - - yeah, it's

  7    getting there.     Yeah.

  8              MR. HEINTZ:       Okay.

  9              MR. BEASLEY:       Now, I can read it.

 10              MR. HEINTZ:       So       can everybody else read it?

 11              MR. DIEFENBACH:        Yep.    I got it.

 12              MR. HEINTZ:       All right, so this document's titled,

 13    "Agent Guide".     So, is that what you and the other people in

 14    the room were       is that what they were telling you you all

 15    were going to be were agents?

 16              MR. BEASLEY:       Well, that -- that's kind of a

 17    general term since, in the insurance business, we're called,

 18    you know, agents.     And, for lack of a better term, since,

 19    you know, we're -- we are -- we're all in the -- well, most

 20    of us who are in the life insurance business.

 21              So, you know, I didn't -- I didn't think of that

 22    in terms of any -- anything strange, other than, you know,

 23    what else -- what else           you know, what else are you going

 24    to call me?     Sales rep        sales representative.

 25              But, I can't recall if Mike sent me this



                        [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 23 of
                                      121

                                                                              21

 1     information or said,     "Call John."     He very well may have

 2     called -- said,   "Call John Beluccio,"      (sic), oh, however you

 3    pronounce his name.       I can never pronounce it.     "Call John

 4     and he will -- he's the one that'll do all the paperwork,

  5    your subscription agreement, and the PPM, and so forth, and

  6    get that information from him."

  7               So, he's pretty busy guy, so if I remember

  8    correctly, he said,    "Call John at Eckert and Seamans."         He

  9    gave me his phone number, and so, I did, and John sent this

10     over.   I'm not -- I wouldn't swear to that, but it -- I

11     certainly got this -- the instructions and began to file all

12     of them.

13                MR. HEINTZ:     Okay, so you spoke --

14                MR. BEASLEY:        after --

 15               MR. HEINTZ:     So, when you called

 16               MR. BEASLEY:        I finally get my business sold.

 17               MR. HEINTZ:     When you called, you spoke to Mike

 18    Tierney on the phone, is what you said.         So, who is Mike --

 19               MR. BEASLEY:     Yeah.

 20               MR. HEINTZ:     - - Tierney?    Who is Mike Tierney?

 21               MR. BEASLEY:     Now, he is an agent, an insurance

 22    agent, with A Better Financial Plan on the insurance side.

 23               MR. HEINTZ:     So, why - - I guess, why was he

 24    explaining this to you, the merchant cash advance?         Why did

 25    he have a -- handle that call and explain to you about this



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 24 of
                                      121

                                                                              22

  1    other alternative investment?

  2                MR. BEASLEY:    Because he -- it's, kind of, his

  3    designated job or part of -- part of his job.        He

  4    recruited -- he was an insurance agent himself.           He also

  5    sold the merchant cash advance, and he recruited both

  6    insurance agents and the merchant cash advance.           So, he was

  7    -- you   know --

  8                MR. HEINTZ:    And

  9                MR. BEASLEY:         kind of had the title of a

 10    personal producer and oh, I don't know.         You might say in

 11    charge of marketing maybe.

 12                MR. HEINTZ:    So, let's go back.

 13                MR. BEASLEY:    Not in charge of it, but --

 14                MR. HEINTZ:    Right.

 15                MR. BEASLEY:    But that was -- that was part of his

 16    job duties was to communicate and talk with the agents to

 17    recruit them.

 18                MR. HEINTZ:    Right, so to recruit agents to raise

 19    funds for Complete Business Solutions Group?

 20                MR. BEASLEY:    For both of them.

 21                MR. HEINTZ:    Okay.

 22                MR. BEASLEY:    Yeah.

 23                MR. HEINTZ:    So, who did -- who did Mike Tierney

 24    work for?

 25                MR. BEASLEY:    He worked for A Better Financial



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 25 of
                                      121

                                                                                 23

 1     Plan Insurance Agency, as well as A Better Financial Plan

  2    Management Company that did the merchant cash advance.

  3                MR. HEINTZ:    And, I'm sorry.    You may have already

 4     said this, but what was -- what was his position?

  5                MR. DIEFENBACH:    I'm going to -- I'm going to

  6    object --

  7                MR. BEASLEY:    So, personal producer.

  8                MR. DIEFENBACH:    Hold on a second, Gary.       I'm

  9    going to object, not -- and when I object, Gary, just to let

10     you know, you still answer the question afterwards.          But,

11     I'm going to object that it may be outside of his knowledge.

 12     But, if you do know, Gary, please answer the question.             I

13     just don't want

 14                MR. HEINTZ:    Okay.    Yeah.

 15                MR. DIEFENBACH:         speculation.    Yeah.   But, if

 16    you know, Gary, answer it.         If you don't know, and you're

 17    just guessing, don't -- you know, say so.          But, if you know,

 18    answer the question.

 19                MR. BEASLEY:    Well, I don't know absolutely.         But,

 20    it's    but, I've been in this business a long time, so you

 21    know, I know what he        what he does, and his job duties,

 22    and he -- and so, he is a personal producing life insurance

 23    -- an insurance agent in annuities and so forth.

 24                And he sells the merchant cash advance and he

 25    recruits, as far as in charge of handling a degree of some



                      [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 26 of
                                      121

                                                                             24

 1     of the recruits that the -- you know, agents that want to

  2    talk about this, because

  3                MR. HEINTZ:    Okay.

 4                 MR. BEASLEY:    -- I signed up through him -- I

  5    mean, I spoke with him at some point.      When I said,   "I want

  6    to -- I'm interested in doing this," they put him on the

  7    phone to talk to me about what I -- you know, answer

  8    questions and get me what I needed to do to get enrolled and

  9    so forth.

 10                MR. HEINTZ:    All right.   Well -- and in your

 11    conversations with Mr. Tierney, or Mike Tierney, did you

 12    ever discuss, like insurance products, or just the merchant

 13    cash advances?

 14                MR. BEASLEY:    We started off on merchant cash

 15    advance, because that's what I was interested in.         I had

 16    plenty of companies that I already worked with on the

 17    insurance side.    And -- but he wanted me to consider joining

 18    the company that they -- that they worked with, and that's

 19    just a normal part of this business.

 20                You know, if we're going to show you a really nice

 21    product to market, then we'd like to have your business on

 22    the other side of it as well.      And I said,   "Yeah.   Yeah, I'd

 23    be glad to do that."       And so, I signed up, as an agent under

 24    them.

 25                But, I never produced anything because I was



                      [6/29/2020) Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 27 of
                                      121

                                                                             25

 1    waiting to see if this merchant cash advance thing was going

 2     to work.    And it didn't work very well in Texas.       It seemed

 3     like Texans don't like to do         don't trust people in

 4     Philadelphia, I guess.       I don't know.    I can't -- I don't

 5     know the answer to that.

 6                  MR. HEINTZ:    So, did -- to your knowledge, did

 7     Mike Tierney, he also sold the merchant cash advances?

  8                 MR. BEASLEY:    Yes.

  9                 MR. HEINTZ:    Do you know what fund or what entity

10     he sold those for?

11                  MR. BEASLEY:    I didn't understand all of that

12     question.

13                  MR. HEINTZ:    Like, so when he's -- when I mean

14     selling, he's out collecting investor funds to purchase the

15     notes from Par Funding, correct?

 16                 MR. BEASLEY:    Yes.

 17                 MR. HEINTZ:    Okay, so was he      and you had -- you

 18    were doing that and you had Merchant Growth.         What was

 19    Mike Tierney, was he just selling it as an individual, or

 20    did he have a fund, or was he doing it for A Better

 21    Financial Plan?

 22                 MR. BEASLEY:    I don't know how he was established

 23    with them.

 24                 MR. HEINTZ:    Okay.

 25                 MR. BEASLEY:    But, I know that he did sell in



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 28 of
                                      121

                                                                               26

 1    market -- the merchant cash advance with Complete Business

 2     Solutions.    And then, on the other side, he was an agent

 3    with -- for Dean.

 4                  MR. ROTUNDA:    Maybe I can just make it --

 5                  MR. HEINTZ:    Oh.

 6                  MR. ROTUNDA:         easier?

  7                 MR. HEINTZ:    Yeah.

  8                 MR. ROTUNDA:    Did he just tell you this?    Did Mr.

  9    Tierney -- I mean, I guess what I'm asking is, how do you

10     know that he sold the merchant cash advances?         Did he      did

11     he tell you he sold the merchant cash advances?         Did you

12     find out from other sources?

13                  MR. BEASLEY:    He gave me -- you know, he was kind

14     of like a tutor.     He would tell me, you know, how he did it,

 15    how he, you know, explained things.         And, you know, we just

 16    discussed those, kind of, business strategies and marketing

 17    strategies.

 18                 MR. ROTUNDA:    Okay.    Thank you.

 19                 MR. HEINTZ:    All right, so you said he was kind of

 20    like a tutor.     So, was he knowledgeable about Complete

 21    Business Solutions Group and the merchant cash advances?

 22                 MR. BEASLEY:    Yes.

 23                 MR. HEINTZ:    How knowledgeable was he?

 24                 MR. BEASLEY:    Well, he was pretty knowledgeable

 25    but there's things that I felt like were not explained to me



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 29 of
                                      121

                                                                            27

  1    as well as they should have been, and you know, just found

  2    out on my own, or not at all.        So -- but, you know, he was -

  3    - he was quite knowledgeable about the product and

  4    everything.

  5                MR. HEINTZ:    So, what are some of those things that

  6    you think he didn't tell you about, or didn't explain, or --

  7                MR. BEASLEY:    I would like to confer with my

  8    counsel before I attempt to answer that question, if

  9    possible.

 10                (Witness takes a moment to confer with his

 11    lawyer.)

 12                MR. HEINTZ:    Okay.    Yeah.   Let's see.   So, John,

 13    are you all just muting?

 14                MR. DIEFENBACH:    Oh, sorry.     I had you on mute.

 15    I am so sorry.

 16                MR. HEINTZ:    Okay.

 17                MR. DIEFENBACH:    I was going to say -- yeah,

 18    we'll just both mute our camera and our microphone.          Gary,

 19    if you can mute your camera and your microphone, and then

 20    you can give me a call.       And, like I said, I'm not going to

 21    give -- I'm not going to -- you know, of course, I'm not

 22    going to be providing Gary with an answer.         But --

 23                MR. HEINTZ:    Right.

 24                MR. DIEFENBACH:           I want to make sure that

 25    whatever answer he gives isn't something that is



                      [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 30 of
                                      121

                                                                                28

  1    privileged --

  2                 MR. HEINTZ:    No.     Yeah.

  3                 MR. DIEFENBACH:      -- and so forth.    So, I'll do

  4    that.   And do you want to just take a -- we should -- I

  5    don't know if we want to do it with this.            So, yeah, wait

  6    and get your answer         your question answered, but we are

  7    running up on about an hour, so why don't we come back on.

  8    He can answer your question and then, if you have a -- like

  9    one or two follow-up questions off of that, and then we can

10     take a little bit of a longer break.

 11                 MR. HEINTZ:    Yeah.

 12                 MR. DIEFENBACH:      Does that sound good to

 13    everybody?

 14                 MR. HEINTZ:    That sounds good.

 15                 MR. ROTUNDA:    Sounds good to me.

 16                 MR. DIEFENBACH:      Okay, so let's mute, Gary, and

 17    close your -- mute your camera and mute your microphone.

 18    And then give me a call, and we can discuss real quickly,

 19    and then get back on.

 20                 (A brief conversation is held off the record

 21    between Gary Beasley and his counsel, John Diefenbach.)

 22                 MR. DIEFENBACH:      All right.   You there, Jeramy?

 23    I think you're on mute.        Can you hear me?      Jeramy, you're on

 24    mute.   Are you there, Jeramy?

 25                 MR. BEASLEY:    All right, I'm back.



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 31 of
                                      121

                                                                               29

 1                MR. DIEFENBACH:     Okay.     Is -- right now, they're

 2     muted.    If they come back on --

 3                MR. ROTUNDA:    And this is Joe.        I'm here.   I just

 4     texted Jeramy to let him that he's on mute.

  5               MR. DIEFENBACH:     Ah, okay.

  6               MR. ROTUNDA:     He says he can't get off mute.

  7               MR. DIEFENBACH:     Oh, no.     That's --

  8               MR. ROTUNDA:     I know, right?       Something -- that's

  9    a feature I think we'd like a lot in real life, being able

10     to mute somebody and they can't -- they can't get off mute.

11                 MR. DIEFENBACH:    Yeah.     Yeah.

12                 MR. ROTUNDA:    On a videoconference, it may not be

13     quite a

14                 MR. HEINTZ:    All right.

 15                MR. ROTUNDA:    Hey, there he is.

 16                MR. DIEFENBACH:    Ah,   there we go.

 17                MR. HEINTZ:    Can you all hear me now?

 18                MR. ROTUNDA:    Yeah.

 19                MR. DIEFENBACH:    Yeah.     We got you.

 20                MR. HEINTZ:    All right, so

 21                MR. DIEFENBACH:    Okay.     You may want to repeat

 22    the question, just so he's sure and --

 23                MR. BEASLEY:    Yeah, if you would, please.

 24                MR. HEINTZ:    Okay, so we'll go back.       I think Mr.

 25    Beasley had said that, you know, there were some things that



                      [6/29/2020]    Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 32 of
                                      121

                                                                           30

  1    Mr. Tierney didn't explain to him, or that he wished he

  2    would have, I think, about now, you wish he would have

  3    explained.    And I just asked,    "What were those -- what were

  4    those things that you -- were those items of discussions

  5    that you wish Mr. Tierney would have explained to you or

  6    discussed with you?"

  7                 MR. BEASLEY:   That these people, the clients did

  8    not need to be credited -- accredited investors.       And I

  9    thought,    "Okay, good."   Well, I found out through John

10     that --

11                  MR. DIEFENBACH:   I'm going to object.   I'm going

 12    to step in right here and Gary, you can answer the question.

13      But, as far as it's anything that you and I discussed, I'm

 14    going to instruct you to not relay that, because that's

 15    attorney-client privileged information.       So, don't talk

 16    about anything that you and I discussed.       And then also, if

 17    it's -- if you're going to say anything about what actions

 18    you may have taken or so forth,      I'm going to instruct you to

 19    not answer the question as well, under the Fifth Amendment.

 20                 But, as far as anything that Mr. Tierney, or A

 21    Better Financial Plan or Par Funding may have told you, or

 22    did not tell you, then please, go ahead and answer the

 23    question.     Do you understand that, Gary?

 24                 MR. BEASLEY:   Yes.

 25                 MR. DIEFENBACH:   So, don't -- let me repeat.



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 33 of
                                      121

                                                                              31

 1    Don't -- I don't want you to say anything.         I'm going to

 2    instruct you not to say anything that was discussed between

 3    you and I.     Okay?   That's privileged.     Don't --

 4                 MR. BEASLEY:   Right.

 5                 MR. DIEFENBACH:      Don't say anything that was

 6    discussed between you and I.         And also --

 7                 MR. BEASLEY:   Right.

 8                 MR. DIEFENBACH:      -- don't say anything within --

 9     with regards to what actions you have taken that might be --

10     you know, that are potentially incriminating.           What I want

11     you -- what you can answer is say what -- what, if anything,

12     Mike Tierney, or A Better Financial Plan, or Par Funding did

13     not or did say to you.     You understand that?     So only --

14                 MR. BEASLEY:   Yes.

15                 MR. DIEFENBACH:         answer that part.     You may go

16     ahead and answer.

17                 MR. BEASLEY:   Okay, so Mike explained to me that

18     you did not need -- these investors did not need to be

19     accredited investors, because it's part of the questions on

 20    the subscription agreement.        And I wished he would have

 21    explained more.

 22                MR. HEINTZ:    So, Mr. Tierney told you they didn't

 23    need to be accredited investors.        Did anybody tell you they

 24    needed to be accredited -- accredited investors?

 25                MR. BEASLEY:   No.



                      [6/29/2020] Live- tapes - 20200629 - Update- 1
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 34 of
                                      121

                                                                         32

 1               MR. HEINTZ:    You know, is there anything else you

  2    wish Mr. Tierney would have explained more thoroughly, or

  3    told you at all?

 4               MR. BEASLEY:    Not that I can recall at the moment.

  5              MR. ROTUNDA:    Let me just ask, did Mr. Tierney

  6    ever tell you that the merchant cash advance product may be

  7    a security?

  8              MR. BEASLEY:    No, he did not say that.

  9              MR. ROTUNDA:    Did Mr. Tierney ever talk to you

 10    about something referred to as Rule 506?

 11              MR. BEASLEY:    No.

 12              MR. ROTUNDA:    Okay.

 13              MR. HEINTZ:    Did Mr. Tierney ever tell you about

 14    any kind of regulatory action against CBSG or Par Funding?

 15              MR. BEASLEY:    No.

 16              MR. DIEFENBACH:       I'm going to object real quick

 17    as to time.   It's kind of vague.      If you can, be more

 18    specific as to timing, and then ask that question.       And

 19    Gary, listen to the timing of the question and then answer

 20    it.

 21              MR. HEINTZ:    Right.    So, when you called -- when

 22    you were -- decided to move forward and sell your securities

 23    business, and you called and you spoke with Mike Tierney,

 24    leading up until when you started offering these merchant

 25    cash advances, any time between then did -- were you told by



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 35 of
                                      121

                                                                              33

 1     Mike Tierney, or anybody at A Better Financial Plan, about

 2     those regulatory orders in Pennsylvania or New Jersey?

 3               MR. BEASLEY:   No.

 4               MR. ROTUNDA:   And I think I know -- I think I

 5     know, kind of, where this one's going and I'm just going to

  6    do it in the interest of time, because I know we're talking

  7    about maybe taking a more extended break.      I don't want to

  8    put words in anybody's mouth, but I just -- my dog is

  9    talking, so I'm going to turn it over to Jeramy.

10               MR. HEINTZ:    Sorry, were -- Joe, were you done?       Or

11     no, your dog interrupted you.

12               MR. DIEFENBACH:      I think he's waiting for the dog

13     to stop -- to stop barking.

14               MR. ROTUNDA:    Okay.    I think they have something

 15    to say.   I was just going to ask if Mike Tierney ever talked

 16    to you about those two regulatory orders?

 17              MR. HEINTZ:    I heard him.   Did Mike Tierney ever

 18    talk to you -- talk to you about those regulatory orders?

 19              MR. BEASLEY:    Is this an extension of your last

 20    question or a separate question?

 21              MR. ROTUNDA:    It's separate.    You can strike my

 22    question, and Max's question, and Fred's question, and just

 23    go ahead with what Jeramy's asking.

 24              MR. BEASLEY:    Okay.

 25              MR. HEINTZ:    Yeah, it was just, did Mike Tierney



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 36 of
                                      121

                                                                            34

 1     ever discuss the regulatory orders in New Jersey or

 2     Pennsylvania with you?

 3               MR. BEASLEY:      No.     I'm -- excuse me.   Only after

 4     he got a call from Earl Franklin, and Earl was questioning

  5    him, and Mike called me to explain what it was.

  6                 MR. HEINTZ:    Okay.   Yeah, so after there was

  7    prompting, he told you.       And just a few more, then we'll set

  8    up for the break.     Do you remember, or do you know, what

  9    Mike Tierney's email address is?

10                  MR. BEASLEY:    I text him all the time.     I would

11     have to look up his address.         I don't even know if I have

12     his email address, frankly, but I probably do somewhere.

13                  MR. HEINTZ:    Okay.    Let me --

14                  MR. BEASLEY:    But we texted and phone called most

15     all the time.

 16                 MR. HEINTZ:    Let me see if I can -- so, throughout

17     this -- throughout your time selling, you know, notes and --

 18    these notes for merchant cash advances, is Mike Tierney the

 19    one you would reach out to for advice, or turn to him for

 20    questions?

 21                 MR. BEASLEY:     Yes, most all the time.

 22                 MR. HEINTZ:    Is there anybody else at A Better

 23    Financial Plan that you would reach out to, if you had, like

 24    a question or anything like that?

 25                 MR. BEASLEY:    No.    I have spoken with John, the



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 37 of
                                      121

                                                                                  35

  1    attorney, about some questions within the subscription

  2    agreement, or this or that.       But, it was either Mike or

  3    John.   That's really all.

  4               MR. HEINTZ:    Okay.    All right.   I think we can go

  5    ahead and take a break now.       And I'm still going to stay on

  6    this subject.    I want to go through the agent list.           I

  7    have -- or agent guide.       I have a few more questions, but I

  8    can touch on those after a break.

  9               MR. BEASLEY:    I can go for a little bit longer,

 10    since I just took a break.        But, if everybody

 11               MR. DIEFENBACH:     Yeah, Gary -- Gary prolonged the

 12    phone call to take a bathroom break.

 13               MR. HEINTZ:    Oh, okay.

 14               MR. DIEFENBACH:     Yeah, he didn't think of the

 15    rest of us.

 16               MR. BEASLEY:    That's what I said.        Yeah.

 17               MR. HEINTZ:    All right.

 18               MR. ROTUNDA:    It's up to -- it's completely up to

 19    you all.

 20               MR. HEINTZ:    Yeah.

 21               MR. DIEFENBACH:      I'm okay to go a little bit

 22    longer, but I don't want to go too much longer.           So, if

 23    everybody wants to break now and I don't have --

 24               MR. HEINTZ:    I think we can break now.           I'm having

 25    an issue with my Adobe.       Everything's just white, so I need



                       [6/29/2020]    Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 38 of
                                      121

                                                                           36

 1     to work on that, so I can share the screen.

 2                 MR. DIEFENBACH:     When do you want to come back

 3    on, like

 4                 MR. HEINTZ:     Let's do 10 minutes.

 5                 MR. DIEFENBACH:          11:00?

  6                MR. HEINTZ:     11:00, yeah.

  7                MR. DIEFENBACH:     Okay.

  8                MR. HEINTZ:     11:00.

  9                MR. DIEFENBACH:     Yeah, that works.    Great.

10                 MR. HEINTZ:     Okay.

11                 MR. DIEFENBACH:     Okay.    So, Gary, go ahead and

12     mute and mute your thing -- mute both.        And then, if you

13     need to call me, go ahead and call me.         If not, just come

14     back on at 11:00, okay?

15                  (A ten-minute break was taken.)

16                 MR. HEINTZ:     All right, so we're recording.    Mr.

17     Beasley, I'll just remind you that you're under oath.         We

18     just got back from about a 10-minute break.

19                  So, I'm going to go ahead and share my screen real

 20    quick.     We were, kind of, talking through the agent guide,

 21    and talking about Mike Tierney.         Now, let me see if I can

 22    get this       is it shared right now?

 23                 MR. BEASLEY:    Yes.

 24                 MR. HEINTZ:    Is it the agent guide?

 25                 MR. BEASLEY:    Oh, no.



                       [6/29/2020] Live - tapes - 20200629 - Update - 1
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 39 of
                                      121

                                                                            37

 1                MR. DIEFENBACH:    No, I don't see it.      I don't see

 2    anything.

 3                MR. BEASLEY:    I would like to ask John a question.

 4      I'd like to confer with him a moment.

 5                MR. HEINTZ:    Okay.

 6                MR. DIEFENBACH:    Yeah, so go ahead, Gary, and

 7    mute.

 8                MR. ROTUNDA:    Absolutely.

  9               MR. DIEFENBACH:    Mute and -- your camera and your

10     microphone and give me a call real quick.

11                MR. HEINTZ:    Joe, can you see the agent guide?

12                MR. DIEFENBACH:    Yep.     I see it.   It's there.

13                MR. ROTUNDA:    I see it.

14                MR. DIEFENBACH:    Okay, so we'll be back on in

15     just a second, and it looks like everything's ready to go.

 16               MR. HEINTZ:    Okay.

 17               MR. ROTUNDA:    Take your time.

 18               MR. DIEFENBACH:    Okay.

 19               (Witness takes a moment to confer with his

 20    lawyer.)

 21               MR. DIEFENBACH:    All right, we're coming back on.

 22     Jeramy, are you there?

 23               MR. HEINTZ:    I'm here.

 24               MR. DIEFENBACH:    Okay.     Just to let you know

 25    before we go on the record, Mr. Beasley explained to me, as



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 40 of
                                      121

                                                                         38

 1     he thought over the break, there was something that you had

 2     asked him a question about that he realizes now, something

  3    he didn't recall, that he thinks his answer was not entirely

 4     accurate.

  5                MR. HEINTZ:   Okay.

  6                MR. DIEFENBACH:   So, I discussed that with him

  7    and so, the options are, either you guys can go back on and

  8    give him an opportunity to explain, to answer the question,

  9    or I can just ask him at the end.

 10                So, whichever you prefer, but I want to give him

 11    the opportunity, since he thought of it, and he wants to

 12    make sure he's entirely accurate in what he says, to give

 13    him the opportunity to do that.       So, you can either do it

 14    now or we'll do it at the end, whichever you decide.

 15                MR. HEINTZ:   No, we can go ahead and do now, so

 16    he -- yeah.

 17                MR. DIEFENBACH:   Okay.    Then, whenever you want

 18    to go on the record, do you want me to bring it up?

 19                I'll tell you what it had to do with, and then you

 20    can ask the question if you want.       It had to do with the

 21    question regarding whether or not Mike Tierney brought up

 22    506B and whether or not he explained that this was a

 23    security, or it could be a security.

 24                So, I'll let him explain in his -- you know,

 25    whatever he has to say, but he wanted to clarify that.



                      [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 41 of
                                      121

                                                                                39

 1                  MR. HEINTZ:    All right.

 2                  MR. DIEFENBACH:    Okay.    Yep.

 3                  MR. HEINTZ:    Okay, Mr. Beasley, do I need to re-ask

 4     the question, or do you just want to start it, explaining?

  5    I believe the question was, did Mike Tierney ever talk about

  6    Rule 506 with you?

  7                 MR. BEASLEY:    Okay.   The answer to that is no.

  8    But, he did say that, under Section D, it is              it is

  9    regulated under Section D and is not considered a security

10     that needs to be registered, or under Section D, it's

11     allowable.

12                  MR. HEINTZ:    Did he say why it was allowable?

13                  MR. BEASLEY:    No, not that I --

14                  MR. HEINTZ:    Was he talking about Regulation D?

15                  MR. BEASLEY:    Yeah, Regulation D.

16                  MR. ROTUNDA:    Joe, does that cover the -- I

17     believe you asked him if it was a security, if Mike Tierney

18     ever said it was a security, or if he ever discussed 506.

19     And so, Mr. Beasley just said, under Regulation D, it was a

 20    security that did not need to be registered, correct?

 21                 MR. BEASLEY:    That's correct.

 22                 MR. HEINTZ:    Okay.    Okay.   All right.    Well, thank

 23    you for that clarification.

 24                 MR. BEASLEY:    Okay.

 25                 MR. HEINTZ:    All right, so are we still -- are we



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 42 of
                                      121

                                                                            40

  1    still seeing my screen here, the agent guide?

  2                 MR. BEASLEY:    Yes.

  3                 MR. HEINTZ:    Okay, so I want to go back to this.

  4    So, this guide is something you said you didn't know if it

  5    was from Mike Tierney or if he told you to call John.        So,

  6    do you remember, did John send you this document or did Mike

  7    Tierney?

  8                 MR. BEASLEY:    I do not recall which one --

  9                 MR. HEINTZ:    Okay.

 10                 MR. BEASLEY:       gave it to me.

 11                 MR. HEINTZ:    And so, either way, you received this

 12    document.     And then, did you start going down this

 13    checklist?

 14                 MR. BEASLEY:    Yes.

 15                 MR. HEINTZ:    Okay, so you contacted John Pauciulo

 16    and paid him the money to start the wheel rolling, the ball

 17    rolling, I guess?

 18                 MR. BEASLEY:    Yep, uh-huh.

 19                 MR. HEINTZ:    Okay and so, he drafted up the

 20    documents you would use for merchant?

 21                 MR. BEASLEY:    Yes.

 22                 MR. HEINTZ:    And he helped -- he set up Merchant as

 23    a Delaware corporation?

 24                 MR. BEASLEY:    Yes.

 25                 MR. HEINTZ:    So, Merchant didn't exist until you



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 43 of
                                      121

                                                                               41

  1    engaged Mr. Pauciulo and had him start his work, correct?

  2                MR. BEASLEY:    I didn't hear the first part of that

  3    question.

  4                MR. HEINTZ:    Okay.    Merchant Growth and Income

  5    Funding didn't exist until you made this contact with John

  6    Pauciulo and paid him the initial $5,000.00?

  7                MR. BEASLEY:    Yeah, that was the beginning of it.

  8                MR. HEINTZ:    Okay.

  9                MR. BEASLEY:    Yeah.

 10                MR. HEINTZ:    And so, did you come up with the name

 11    of Merchant Income Growth and Funding or --

 12                MR. BEASLEY:    Yes.

 13                MR. HEINTZ:    And where did you open the bank

 14    account?    They say, number six, right here, they -- you need

 15    to open a bank account.      Where did you end up opening your

 16    bank account for your fund?

 17                MR. BEASLEY:    At the bank I was using at the time,

 18    Wells Fargo.

 19                MR. HEINTZ:    Okay.    Do you know why they suggested

 20    these three banks?

 21                MR. BEASLEY:    No.

 22                MR. HEINTZ:    They never said why?

 23                MR. BEASLEY:    No, never said why.    Let's see,    "You

 24    will open a bank account at" -- no, he -- but, since I had

 25    mine at Wells Fargo, I just set it up there.        And I didn't



                      [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 44 of
                                      121

                                                                          42

 1     - I just assumed that was -- one of those three was just a

 2     recommendation or maybe what they used, and so, I chose the

 3    Wells Fargo.

 4               MR. HEINTZ:    Okay and who is Michelle Price?

 5               MR. BEASLEY:    She is the CPA that works for ABC

  6    Management Company, LLC, to my knowledge.      To my knowledge,

  7    I've got that correct.

  8              MR. HEINTZ:    ABFP Management Company?    I believe

  9    you said ABC.

10               MR. BEASLEY:    Oh, yeah.   AB -- ABFP.

11               MR. HEINTZ:    Okay, so -- and I see that name here

12     in this paragraph.    Is it -- when was the first time you

13     heard this name, or saw this name, this entity, ABFP

14     Management Company?

 15              MR. BEASLEY:    In this letter.

 16              MR. HEINTZ:    So, at the presentation, or in the

 17    advertisement all leading up to this, you never        you never

 18    heard that name before, or seen that name before?

 19              MR. BEASLEY:    I don't recall it.

 20              MR. HEINTZ:    What was the name of the entity that

 21    was used in the advertisement, presentation, leading up

 22    until this point?

 23              MR. BEASLEY:    I don't recall.

 24              MR. HEINTZ:    Was it A Better Financial Plan, or was

 25    it some other kind of entity, or --



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 45 of
                                      121

                                                                           43

 1               MR. BEASLEY:    It was A Better Financial Plan to my

 2     knowledge, but which entity or how it was stated, it's

  3    that was two and a half years ago, or something like?

 4               MR. HEINTZ:    Right.

  5              MR. BEASLEY:    I don't recall.

  6              MR. HEINTZ:    Because -- so, back to Michelle Price,

  7    did you ever talk to Michelle Price?

  8              MR. BEASLEY:    A time or two.

  9              MR. HEINTZ:    And what was her primary business

 10    relationship with you?    Like, what did she do?    Why would

 11    you talk to her, or have the need to talk to her?

 12              MR. BEASLEY:    She wanted to know if she could be

 13    added to my bank account, so that she could transfer the

 14    funds and handle the funds.       She was on other -- everyone's

 15    accounts, so that she could -- when the money came in to the

 16    bank account and that she could do what she needed to do

 17    with it, to send it on to Complete Business Solutions.

 18              MR. HEINTZ:    And so, when she took that money out

 19    of your -- or Merchant's account, where did that money go,

 20    to your knowledge?

 21              MR. BEASLEY:    To my knowledge -- well, it went to

 22    Complete Business Solutions, to my knowledge.

 23              MR. HEINTZ:    Okay.     All right, and what was the --

 24    in paragraph eight here, where it start with,      "Once you have

 25    at least $200,000.00 total available funds?" was there a cap



                     [6/29/2020]   Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 46 of
                                      121

                                                                          44

  1    on it, or was it -- just had to be at least $200,000.00?

  2              MR. BEASLEY:    They preferred to have $200,000.00

  3    come in at one time, with any one individual, for oh,

  4    accounting purposes, I suppose.     I think they just preferred

  5    that, rather than dealing with smaller amounts of money.       I

  6    think it was a -- that's my assumption.

  7              Other than that, there's no -- when I had -- when

  8    I went -- when I only had less, I would call Mike and he

  9    they -- he said, "Okay.     You can -- you can send that."

10               MR. HEINTZ:     When you say Mike, you're talking

 11    about Mike Tierney?

12               MR. BEASLEY:     Yeah.

 13              MR. HEINTZ:     Okay, so if you had less than 200, but

 14    enough, he would -- he would let you go ahead and complete

 15    the rest of the transaction?

 16              MR. BEASLEY:     Yeah, if I didn't have another

 17    customer that was going to be coming in quick, you know

 18    shortly, then just -- I went        it was okay to go ahead and

 19    send the money in that case.

 20              MR. HEINTZ:     So, we've got to get -- number nine,

 21    and here's something I want to touch on.      It's all

 22    throughout all these documents.      In number nine, it starts,

 23    "The MCA Investment Company."      Did Merchant ever execute

 24    notes or invest with another MCA or -- company, other than

 25    Par Funding?



                      [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 47 of
                                      121

                                                                         45

 1               MR. BEASLEY:   Did who?

  2              MR. HEINTZ:    Did Merchant -- sorry, did you or

  3    Merchant -- I'm just referring to it as Merchant, Merchant

 4     Growth and Income Funding.

  5              MR. BEASLEY:    Okay.

  6              MR. HEINTZ:    Did Merchant ever execute notes or

  7    invest with another merchant cash advance company, other

  8    than CBSG and Par Funding?

  9              MR. BEASLEY:    No, Merchant Growth and Income

 10    Funding, LLC, my fund did not invest with anyone but

 11    Complete Business Solutions.

 12              MR. HEINTZ:    Did Mike -- did Mike Tierney, or Dean

 13    Vagnozzi, or anybody at A Better Financial Plan, did they

 14    ever talk about another MCA investment company?

 15              MR. BEASLEY:    Not to me they didn't.

 16              MR. HEINTZ:    So, they're only -- the only·

 17    investments you were making in their financial plan we're

 18    dealing with were Par Funding and Complete Business

 19    Solutions Group, to your knowledge?

 20              MR. BEASLEY:    Correct.

 21              MR. HEINTZ:    So, did you ever ask why this

 22    document, the PPM, any of the documents never directly

 23    referred to Par Funding or Complete Business Solutions

 24    Group?

 25              MR. BEASLEY:    Yes, I can -- my understanding was



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 48 of
                                      121

                                                                             46

 1     that Par Funding is the -- was the marketing arm of the

  2    organization.    And Complete Business Solutions did the --

  3    you know, was the parent company with the Business

  4    Administration and so forth.        That's my understanding.   That

  5    is my understanding.

  6                MR. HEINTZ:    Right.    But, I still think -- were you

  7    ever told, or did you ever ask, why they never explained

  8    that in any of those documents, and they just refer to it in

  9    this document, and other documents,       just as a merchant cash

 10    advance company, or merchant cash -- MCA investment company?

 11                MR. BEASLEY:    You know, this is just a       in my

 12    opinion, an instruction page, and it was no more than, you

 13    know, just a page in the steps to get things set up, so --

 14                MR. HEINTZ:    Okay.

 15                MR. BEASLEY:    -- it was -- it seemed to be clear

 16    to me, so

 17                MR. HEINTZ:    All right.    We'll touch on that again

 18    in the other documents.       But, we'll --

 19                MR. BEASLEY:    Okay.

 20                MR. HEINTZ:    -- we'll keep moving.

 21                MR. BEASLEY:    Okay.

 22                MR. HEINTZ:    So, we're talking about payment here.

 23     What was Merchant paying to A Better Financial Plan?

 24                MR. DIEFENBACH:     Objection.    Oh, are you talking

 25    about Merchant Growth when you're saying merchant?



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 49 of
                                      121

                                                                               47

 1               MR. HEINTZ:    Yeah, Merchant Growth, sorry.

 2               MR. DIEFENBACH:    Okay.    Okay.

 3               MR. HEINTZ:    I'll refer to them as Merchant Growth.

 4               MR. DIEFENBACH:    Okay.     I just wasn't sure if you

  5    were referring to another entity or not.

  6              MR. HEINTZ:    Got you.     Got you.

  7              MR. DIEFENBACH:    Yeah, if you're referring to

  8    Merchant Growth, Mr. Beasley's entity, then yeah, go ahead

  9    and answer the question.

10               MR. HEINTZ:    Okay.     Yes, Merchant Growth.     What did

11     Merchant Growth pay A Better Financial Plan?

 12              MR. BEASLEY:     They -- they paid them an override,

13     you know, a split on the commission.       You know, they had to

 14    get -- you know, they -- they had to get paid, too.          And so,

 15    that -- that went to -- that went to their company for their

 16    portion of the override.     And

 17              MR. DIEFENBACH:     If I may step in, I think Mr.

 18    Beasley might be confused.       Jeramy, if you could repeat the

 19    question and --

 20              MR. HEINTZ:    Yeah.

 21              MR. DIEFENBACH:          let him know that this is his

 22    entity that you're talking about, because I think he's

 23    thinking of Par Funding.

 24              MR. HEINTZ:    Oh, okay.     Okay.     So, Mr. Beasley,

 25    let's look at number nine here.       Merchant Growth is going to



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 50 of
                                      121

                                                                         48

  1    get paid 20 percent annually in 12 payments.      You see that?

  2              MR. BEASLEY:    Yes.

  3              MR. HEINTZ:    Is that what would happen?     Is that

  4    what would happen, Mr. Beasley?

  5              MR. BEASLEY:    I'm thinking through the mechanics

  6    here.

  7              MR. HEINTZ:    Okay.

  8              MR. BEASLEY:    So, as it states, it's -- the

  9    merchant cash advance company is paying my fund the 20

 10    percent, 12 equal payments.       (Inaudible) will pay your

 11    investor his or her monthly cut, portion, for -- from that

 12    20 percent in 12 equal payments.

 13              MR. HEINTZ:    So, let me stop you there.     So, in

 14    this case, Merchant Growth was being paid 20 percent

 15    annually, in 12 equal payments, by Par Funding.       And that

 16    money would go into your account, the -- I mean -- sorry --

 17    Merchant Growth's account?

 18              MR. BEASLEY:    Yes.

 19              MR. HEINTZ:    And then, Michelle would access that

 20    money and pay that to Merchant's investors, Merchant

 21    Growth's investors.

 22              MR. BEASLEY:    Yeah.

 23              MR. HEINTZ:    Is that correct?

 24              MR. BEASLEY:    Yeah, to -- she would pay what was

 25    due to the investors and then, what was also due to A Better



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 51 of
                                      121

                                                                           49

 1     Financial Plan Management Company.

  2               MR. HEINTZ:    And so, she would pay them.    That

  3    would be 25 percent.      Now, 25 percent of what?   Of, like

 4     of revenue for the fund, or what was that 25 percent linked

  5    to?

  6               MR. BEASLEY:     The interest that was paid from the

  7    business owner for the loan.       That amount of interest

  8    payment that they were paid, they sent 20 percent of it to

  9    me and so forth, and the 75 -- as it says in the last

10     sentence, the 75 percent balance remained in my fund, which

 11    was my fee.

12                MR. HEINTZ:     Okay and so, what were you paying A

 13    Better Financial Plan Management Company for?

 14               MR. BEASLEY:     To invest the money to small and

 15    medium-sized businesses.

 16               MR. HEINTZ:     So, they -- they got -- I just want to

 17    understand.    They got 25 percent of -- for investing for the

 18    fund,   for the Merchant Growth fund?

 19               MR. BEASLEY:     Yes.

 20               MR. HEINTZ:     Did they perform any other functions

 21    for Merchant Growth?

 22               MR. BEASLEY:     Michelle did the bookkeeping to do

 23    all the accounting.

 24               MR. HEINTZ:     And so, this 25 percent fee, this

 25    wasn't a fixed fee.      If you brought in a million dollars,



                      [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 52 of
                                      121


                                                                            50

  1    obviously more would be coming back, so they would get paid

  2    more based off -- based off what you were raising.         Is that

  3    how you understood it?

  4              MR. BEASLEY:     Yeah.    Yeah, it's all on a

  5    percentage basis, yeah.

  6              MR. HEINTZ:     Okay and number 12 -- I know I had

  7    asked you earlier about Mike Tierney's email address.         Is

  8    number 12, is that -- is that his email address, to your

  9    knowledge, or do you recollect that?

10               MR. BEASLEY:     The toolbar is

 11              MR. HEINTZ:     Oh.

 12              MR. BEASLEY:          off my screen.

 13              MR. HEINTZ:     Sorry.

 14               MR. BEASLEY:    If you can, scroll up a little bit.

 15

 16               MR. HEINTZ:    Is that --

 17               MR. BEASLEY:    I don't know how to --

 18               MR. HEINTZ:    Is that --

 19               MR. BEASLEY:    I don't know how to move it.

 20               MR. HEINTZ:    Is this better?

 21               MR. BEASLEY:    Yes.    So, question 12, "Any

 22    questions" -- yeah,   "reach out to Mike Tierney and/or

 23    Anita."   Anita was in the office, in the accounting office

 24    as well, along with Michelle.

 25               MR. HEINTZ:    So, she helped Michelle?    Anita did?



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 53 of
                                      121

                                                                              51

  1                 MR. BEASLEY:    Yes, and she was an assistant to

  2    Michelle, as I understood it.

  3                 MR. HEINTZ:    And what was her -- do you know her

  4    full name?

  5                 MR. BEASLEY:    Oh, I've seen it in emails, but --

  6    and so forth, but -- and spoke to her.        But, I can't think

  7    of her last name.

  8                 MR. HEINTZ:    Okay, so going back, have you ever

  9    emailed -- have you ever emailed Mike Tierney?

 10                 MR. BEASLEY:    I can't remember if I've emailed

 11    him, but I've spoke to him and talked -- and texted him on

 12    many occasions.

 13                 MR. HEINTZ:    But, to your knowledge, this

 14    Mike@ABetterFinancialPlan.com, that's his -- that's how you

 15    would reach out to him, and same with Anita, with

 16    Anita@ABetterFinancialPlan.com?

 17                 MR. BEASLEY:    Yes, that's his email, whether -- I

 18    can't remember using it.       Now, I did communicate with Anita

 19    and -- well, I probably did email Mike, come to think about

 20    it, from -- yeah.     And I guess it was that address.      I'm

 21    sure it was.

 22                 MR. HEINTZ:    Okay.    Okay, so I'm going to move down

 23    to the next page.     I don't think I have any -- so, these

 24    look like instructions if you were using qualified money.

 25                 MR. BEASLEY:    Yeah.    Yeah, there was different



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 54 of
                                      121

                                                                             52

 1     instructions for the qualified money.

 2                  MR. HEINTZ:    Who picked CamaPlan?

 3                  MR. BEASLEY:    I don't know.   They did.    They just

 4     said that's the third party company that they hire -- they

 5     hired -- they use for self-directed IRAs money.

  6                 MR. HEINTZ:    When we get cash investors.      I'm

  7    trying to see -- so, just to clear something up, right here,

  8    it says,   "The management agreement prohibits us from

  9    providing accounting advice."       But, you had just said that

10     Michelle did the bookkeeping and accounting for Merchant

11     Growth, so is that a true statement there, what they're

12     saying, the management agreement prohibits them from

13     providing accounting advice?

14                  MR. BEASLEY:    Well, I never asked, but Michelle

15     was in charge of directing the funds from my account to me,

 16    and to the client, and to Dean's office.

17                  MR. HEINTZ:    And so, you went else -- you went

 18    elsewhere.     You had a different CPA or a different tax

 19    preparer, not Michelle or anybody with A Better Financial

 20    Plan?

 21                 MR. BEASLEY:    Exactly.   Yes, that's right.

 22                 MR. HEINTZ:    All right, so I'm looking at this

 23    page.   This is a page that, maybe you and John discussed

 24    yesterday.     So, this looks like a -- just a signature page

 25    that doesn't go with any other document in this folder that



                       [6/29/2020) Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 55 of
                                      121

                                                                           53

  1    you provided.

  2                 We've seen doc -- other documents that this

  3    document matches and it looks to be the same as a signature

  4    page off a nondisclosure.       So, I just want to ask you, did

  5    you sign -- ever sign a nondisclosure agreement with A

  6    Better Financial Plan?

  7                 MR. DIEFENBACH:    If I can step in real quick

  8    before Gary answers, Gary, please go -- we talked about

  9    this.   Please go ahead and answer the question, but do not

 10    discuss any of the things that you and I discussed.        Do you

 11    understand that?

 12                 So, answer Mr. Heintz's question about this

 13    signature page and anything he has about the document that's

 14    attached to this, but do not discuss what you and I

 15    discussed.     And -- go ahead.

 16                 MR. BEASLEY:    I'm thinking.   My memory is working

 17    on this situation.

 18                  MR. DIEFENBACH:     Maybe, Jeramy, if you repeat

 19    the question, because I -- I --

 20                 MR. HEINTZ:    Right.

 21                 MR. BEASLEY:    I believe -- I believe this -- this

 22    document does belong with something else.        If it belongs to

 23    this, you know these instruction pages, that doesn't really

 24    make sense.     And so, I am -- I believe that this was part of

 25    a nondisclosure agreement, but I'm not sure of that.



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 56 of
                                      121

                                                                             54

 1                 MR. HEINTZ:    Okay.    Do you remember ever signing a

  2    nondisclosure agreement?

  3                MR. BEASLEY:      I am sure I did because they were

  4    adamant about signing a nondisclosure.

  5                MR. HEINTZ:    And if you can -- if you can't, that's

  6    okay.   Do you remember who that nondisclosure was between?

  7    You and who?

  8                MR. BEASLEY:      I -- I don't know for sure, because

  9    I don't, you know, recall the document.          I -- I couldn't

10     tell you.    I don't know which entity that went to, frankly.

11                 MR. HEINTZ:    Okay.    All right.   Okay.   We'll come

12     back to that, maybe.       I just, kind of, want to touch -- and

13     a lot of these -- we're not going to discuss at length, a

 14    lot of these exhibits.        But, I just want to touch on some of

 15    them.

 16                These are the -- I guess, the formation documents

 17    for the Delaware -- for Merchant Growth.          Is that correct?

 18                MR. BEASLEY:      Yes, it -- yeah.   Appears to be,

 19    yeah.   May 11th    of '18.

 20                MR. HEINTZ:    And those were -- those were drafted

 21    by John Pauciulo?

 22                MR. BEASLEY:      That's right.

 23                MR. HEINTZ:     I don't know how to say his name, so

 24    that's how I've decided to

 25                MR. BEASLEY:      Me neither.



                      [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 57 of
                                      121

                                                                                  55

 1                  MR. HEINTZ:    All right.     Let me see here.     And

 2    there's your official -- so, this is the management services

 3    agreement, executed between Merchant Growth -- and so, here,

 4     I'm just going to job your memory a little bit.           You had

 5     said that you had visited Philadelphia and their offices in

 6     the fall of '18.       So, could it have been the fall of '17 or

 7    prior to this, this May 2018?

 8                  MR. BEASLEY:     I don't remember what I did last

  9    Tuesday (inaudible) then.        But -- so, May of '18.       No.     I

10     don't know if it was in the fall of '17.           I could look it up

11     in some records and probably come up with -- with a date

12     that -- when I went up there.

13                  But, it took me a while, a little while to make

14     the decision.        And then, I had to find a buyer to sell my

15     securities business, because I had to get out of that before

16     I could join up with this.           And so, that took a while.       It

17     took -- took a -- took longer than I wanted it to take,

18     obviously.

 19                 But       so, I might -- I may have went up, you know

 20    met them in say, January or February, or something like

 21    that.   But, it -- I just can't remember, but I can probably

 22    find that information if I needed it.

 23                 MR. HEINTZ:     Okay.     What did I -- I took off --

 24    hold on.     Okay.     So, that is the agreement and that's with

 25    ABFP Management Company.        So, that's who Merchant Growth is



                          [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 58 of
                                      121

                                                                              56

  1    contracting with.     That's who Merchant Growth is going to be

  2    dealing with.    Is that correct?

  3              MR. BEASLEY:     Yes.

  4              MR. HEINTZ:     Okay.    I think I'm almost done with

  5    this exhibit.    But, there's a few more and again, this is --

  6    looks to be repeat of that limited liability agreement.          I'm

  7    trying to find -- okay.     This is page 26 of Exhibit 1.       It

  8    looks hand-written.     It says "radio ad".    Did you write that

  9    at the top?

 10              MR. BEASLEY:     Yeah.

 11              MR. HEINTZ:     Okay and was this an accurate

 12    depiction of what your -- the audio of your radio ad that

 13    you were running says?

 14              MR. DIEFENBACH:     Objection.     I'm going to

 15    instruct you Gary.     You can answer questions about this

 16    particular document and you producing it.       But, with regards

 17    to -- I don't want you to answer any questions under the

 18    Fifth Amendment with regards to beyond that.

 19              MR. HEINTZ:     That's fine.     Really, my concern

 20    here -- my -- the question I have here is who wrote this

 21    advertisement?

 22              MR. BEASLEY:     Could you scroll down a little bit

 23    more so I can read the

 24              MR. HEINTZ:     Oh, yeah.

 25              MR. BEASLEY:        ad and make sure that this is



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 59 of
                                      121

                                                                                  57

 1     okay.

  2                MR. DIEFENBACH:      And I'm going to -- Mr. Beasley,

 3     I'm going to -- I'm going to instruct you that, in the event

 4     that -- that there's a third party besides yourself who

 5     wrote this document, then answer the question.            But, if it's

  6    not a third party that wrote this document, then I'm going

  7    to instruct you to plead the Fifth.

  8                MR. BEASLEY:      Well, I probably need to consult

  9    with you on it to -- if I can.           So, can we have a talk about

10     it?     Can I consult with

11                 MR. HEINTZ:      Mm-hmm.     Oh, yes.   Yes, you can.

12                 MR. DIEFENBACH:      Okay.     Yeah, just bear with us

13     for a minute.     Thanks, guys.

14                  Just give me a call.        Mute your -- mute your

15     camera and your microphone, Gary, and give me a call.

16                  (Witness takes a moment to confer with his

17     lawyer.)

 18                 MR. HEINTZ:     All right.     Everybody back and we can

 19    hear?     Joe's dogs are back.

 20                 MR. DIEFENBACH:     Yeah.

 21                 MR. ROTUNDA:     The dogs are back.

 22                 MR. HEINTZ:     With a vengeance, it sounds like.       All

 23    right, so we're back on.        So, the last question we last off

 24    with, Mr. Beasley, was this page.           Was it --

 25                 MR. DIEFENBACH:     I think you need to share your



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 60 of
                                      121

                                                                               58

 1     screen again, but yeah.

  2                MR. HEINTZ:    Oh, okay.     You're correct.   All right,

  3    everybody see it now?

 4                 MR. DIEFENBACH:     Yep.

  5                MR. HEINTZ:    Okay, so it's page 26 of what's been

  6    marked as Exhibit 1.       So, Mr. Beasley, I -- the question I

  7    have for you is -- oh, who gave you this write-up of this

  8    advertisement?

  9                MR. BEASLEY:     I was given a template by Mike, an

10     example, and this is close to what he had given me.          I

11     modified it slightly.

 12                MR. HEINTZ:     Okay, so Mike Tierney gave this to

 13    you?

 14                MR. BEASLEY:     A -- not this specifically, but --

 15                MR. HEINTZ:     Right.     He gave you a template for a

 16    radio ad?

 17                MR. BEASLEY:     Yeah.

 18                MR. HEINTZ:     And what about the 18337 growth?       Is

 19    that something you set up or somebody else set that number

 20    up?

 21                MR. BEASLEY:     I set that number up.

 22                MR. HEINTZ:     Okay.    All right.   Going down, so

 23    Grasshopper.     What is Grasshopper?

 24                MR. BEASLEY:     That's a voicemail.

 25                MR. HEINTZ:     Is that what - - so, in the last page,



                      [6/29/2020] Live - tapes - 20200629 - Update - 1
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 61 of
                                      121

                                                                               59

 1     where it said

  2                 MR. BEASLEY:    Yeah,   "Call the growth number."

  3                 MR. HEINTZ:    Call the growth number, then this is

  4    the message you would hear?

  5                 MR. BEASLEY:    Yes.    I used this one ad.   And then,

  6    it was way too long, and people would drop off the call, so

  7    I shortened it dramatically.

  8                 MR. HEINTZ:    Again, was there      was there a

  9    template provided for the voice message on Grasshopper?

 10                 MR. BEASLEY:    Let me read this.     I don't think so.

 11     No, there       there really wasn't a template per se, but I

 12    did get

 13                 MR. DIEFENBACH:    Okay.    I'm going to -- oh, okay.

 14     If you're going to -- to the extent, Mr. Beasley, that

 15    you're going to say something that you received information

 16    from somebody else, please go ahead and answer that

 17    question.     Anything beyond that, I don't want you to answer

 18    or talk about coming up with the content to put into this

 19    document.

 20                 MR. HEINTZ:    Let me try this.     Mr. Beasley, you can

 21    answer yes or no.     Did someone else give you a template for

 22    this Grasshopper message?

 23                 MR. BEASLEY:    Not a specific template, no.

 24                 MR. HEINTZ:    Was it somebody else's idea to use

 25    Grasshopper?



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 62 of
                                      121

                                                                         60

 1               MR. BEASLEY:    Yes.

  2              MR. HEINTZ:    Was that Mike Tierney?

  3              MR. BEASLEY:    Yes, a suggestion on his part.

 4               MR. HEINTZ:    A suggestion, okay.   Well, and was

  5    that a suggestion to -- to reach more people, to bring in

  6    more investors?

  7              MR. BEASLEY:    Actually, he said they had so many

  8    calls coming in that they wanted to use this rather lengthy

  9    message to screen out the calls, and only the more

10     interested ones would pursue

11               MR. HEINTZ:    Okay.

12               MR. BEASLEY:     -- the phone conversation.   And I

 13    wasn't getting that many calls, so I shortened it later on.

 14              MR. HEINTZ:    Okay.   Let's see what else.   I think

 15    this, kind of, repeats itself.     I just want to make sure, so

 16    I don't put --

 17              MR. ROTUNDA:     If I can just ask a clarifying

 18    question, when Mike Tierney was communicating with you

 19    regarding the advertisements, was he communicating on behalf

 20    of A Better Financial Plan or A Better Financial Plan

 21    Management Company?     Or, I guess the third option would be,

 22    did he distinguish?

 23              MR. BEASLEY:     He didn't distinguish, but, you

 24    know, it was all regarding the management company, the

 25    Complete Business -- or the merchant cash advance is what



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 63 of
                                      121

                                                                           61

 1     this was concerning.

  2              MR. ROTUNDA:   Was there some -- there's --

  3              MR. BEASLEY:   Well, let me -- let me rethink that.

 4      I'm sorry I answered that too quickly.

  5              MR. ROTUNDA:   Take your time.

  6              MR. BEASLEY:   No, I misstated that.     The radio ad

  7    is a general ad for our product offerings.     And when the

  8    people would call in, talk to them, decide which one          you

  9    know, just -- you kind of take it from there as to what they

10     might be interested in and what they were calling about,

11     what got their attention, what their situation was.

12               MR. ROTUNDA:   Would it be correct to say -- and I

13     don't want to put words in your mouth.      What -- does that

14     mean there's no distinction?      There was really no

 15    distinction on behalf of who Tierney was acting on behalf

 16    of, be it A Better Financial Plan or A Better Financial Plan

 17    Management Company?

 18              MR. BEASLEY:    I can't -- I don't -- I don't know.

 19              MR. ROTUNDA:    Okay.

 20              MR. BEASLEY:    I don't know the answer to that,

 21    sir.

 22              MR. ROTUNDA:    That's quite all right, sir.

 23              MR. HEINTZ:    All right.    Joe, anything else on

 24    that?

 25              MR. ROTUNDA:    No.



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 64 of
                                      121

                                                                               62

 1                 MR. HEINTZ:    I'm going to

 2                 MR. ROTUNDA:   Thank you.

 3                 MR. HEINTZ:    I've got one more question regarding

 4     this exhibit.     Let me see if I can find what I'm trying to

 5     look for here.     I'm going to look somewhere else.      Okay.

  6    I'm pulling up -- it's a question off another document.

  7    This document wasn't included in the exhibits, but it's

  8    just, kind of, to jog your memory.

  9                MR. BEASLEY:    Okay.

10                 MR. HEINTZ:    Okay.     Let me get my sharing on.    All

11     right.   Are you all able to see this document?        It says

12     it's titled at the top,     "Section E: Nondisclosure

13     Nondisclosure Agreement".      Can you all see that?

14                 MR. DIEFENBACH:    Yes.

15                 MR. BEASLEY:    I can.

 16                MR. HEINTZ:    Okay.     All right, so I'm going to

17     scroll down.     It's actually about a two-page, three-page

 18    document.    So, does that look like the signature page that

 19    we -- that we showed earlier?         And I can show it again.

 20    It's marked with the same tag number down here.         I'm not

 21    even sure what these numbers are called.

 22                Does this -- let me go to the top         does this

 23    and you can read some of this.         Does this look like a

 24    nondisclosure like, that you signed?

 25                MR. DIEFENBACH:    And I'm going to object --



                        [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 65 of
                                      121

                                                                           63

 1               MR. HEINTZ:     Yeah.

 2               MR. DIEFENBACH:           if it calls to spec -- you

 3     know, calls to speculation.        But, Mr. Beasley, if you -- if

 4     you do recall, then please, answer the question and let him

  5    know.   But, if you're not, if you're not sure, then

  6              MR. HEINTZ:     Right, if you're not sure, I don't

  7    want you -- I don't want you to --

  8              MR. DIEFENBACH:     Right.     But, if you think you --

  9              MR. HEINTZ:        try to guess.

10                MR. DIEFENBACH:          recall, then go ahead.

11                MR. BEASLEY:    No, I don't recall specifically.

12                MR. HEINTZ:    Okay.     Let me see if I can -- this

13     is -- I'm going to try and do something real quick.          And

14                MR. ROTUNDA:    And while Jeramy's trying to do

 15    that, I'll just ask the real quick questions.        Did you ever

 16    -- are you aware of a company named Razr Financial?

 17               MR. BEASLEY:    Razr?

 18               MR. ROTUNDA:    It's spelled R -- yes, sir.       It's

 19    spelled R-a-z-r.

 20               MR. BEASLEY:    No, never heard of it.

 21               MR. ROTUNDA:    Okay and I think the signatory page

 22    that Mr. Heintz just displayed had a Dean and Davis Parker

 23    signatures on it.   Are you aware of Dean or Davis Parker?

 24               MR. BEASLEY:    Dean Vagnozzi, but not Parker.

 25               MR. ROTUNDA:    Okay.     Thank you.



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 66 of
                                      121

                                                                            64

 1                MR. HEINTZ:    Bear with me here.    I'm just trying to

  2    get this exhibit back up and --

  3               MR. BEASLEY:    While you're looking on that, I've

 4     got a question I'd like to consult with John about.        Can we

  5    take a quick break?

  6               MR. ROTUNDA:    Yes, sir.

  7               MR. HEINTZ:    Hold on.     I've got it real quick, and

  8    then we'll -- and then, yes, we can take a break for --

  9               MR. ROTUNDA:    Let him consult with counsel.

 10               MR. HEINTZ:    Oh, okay.

 11               MR. ROTUNDA:    Let's let him --

 12               MR. HEINTZ:    Okay.

 13               MR. ROTUNDA:    Let's let him consult with counsel.

 14               MR. HEINTZ:    Okay.

 15               MR. ROTUNDA:    Sure.

 16               MR. HEINTZ:    Yeah.

 17               MR. DIEFENBACH:    Okay.    Go ahead and mute both

 18    and give me a call, Gary.

 19               (Witness takes a moment to confer with his

 20    lawyer.)

 21               MR. DIEFENBACH:    Yeah, I think we're ready to go.

 22               MR. HEINTZ:    Okay.    All right, Joe, did you have a

 23    question, or can I go ahead and show -- share the screen for

 24    this document?

 25               MR. ROTUNDA:    Go right ahead.



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 67 of
                                      121

                                                                             65

  1                 MR. BEASLEY:    Yeah.

  2                 MR. HEINTZ:    Okay and again, as John said earlier,

  3    if you're not sure, Mr. Beasley, you don't have to

  4    speculate.     But -- so, here is the document you provided us.

  5     Can you       everybody see that?

  6                 MR. DIEFENBACH:      Yeah.

  7                 MR. BEASLEY:    Uh-huh.

  8                 MR. HEINTZ:    So,   "Witness whereof undersigned have

  9    hereto executed this agreement by duly authorized officer or

10     representative."     Then, we've got disclosing party, Dean

 11    Vagnozzi.     We've got recipient.

 12                 Then, we've got ABetterFinancialPlan.com, LLC by

 13    Dean Vagnozzi, sole member.          Then, again, for lack of a

 14    better word, we've got this -- I don't know what you call

 15    these.     It's kind of like, if it was in a series of

 16    documents, or maybe a printer stamp -- I don't know

 17    Ml591259.l.     So, we've got that document, but it looks like

 18    it's part of another document.            So then, let me jump off.

 19                 Okay, so now we -- we have what here is the

 20    executed -- executed nondisclosure agreement, Section E,

 21    Nondisclosure.     Again, it's between this Razr MCA fund,

 22    ABetterFinancialPlan.com, LLC, and Dean Vagnozzi as an

 23    individual.     You'll see each page is marked with the same

 24    Ml591259.l.

 25                 So again, does this represent or look like the



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 68 of
                                      121

                                                                         66

  1    nondisclosure that doesn't seem to be in the documents that

  2    you provided to us?

  3                 MR. DIEFENBACH:   And again, just, Mr. Beasley, to

  4    the extent that you have personal knowledge and you recall,

  5    then please, answer their question.       But, don't speculate.

  6                 MR. ROTUNDA:   And if I -- just -- just to

  7    interject -- and I know it's a longer document -- is this

  8    the type of document that may be more appropriate for us to

  9    provide you a copy of, after this proceeding and maybe you

 10    can get back with us and just let us know whether or not it

 11    looks like the nondisclosure agreement that -- or any other

 12    document that may have been provided to Mr. Beasley?

 13                 MR. DIEFENBACH:   If you want to provide that to

 14    us, yeah, we can look at it and see, and he can discuss.

 15    But, I -- I don't know, unless he can track down or he can

 16    get a copy of

 17                 MR. ROTUNDA:   Sure.

 18                 MR. DIEFENBACH:        the one he actually signed

 19    that he can -- you know, how well he's going to be able to

 20    answer that question to -- you know, to compare the two

 21    documents.

 22                 MR. ROTUNDA:   Yeah.   Totally.   I --

 23                 MR. DIEFENBACH:   But, you can certainly try.

 24                 MR. ROTUNDA:      totally, totally --

 25                 MR. DIEFENBACH:   You can certainly --



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 69 of
                                      121

                                                                          67

 1               MR. ROTUNDA:        get that.

 2               MR. DIEFENBACH:     -- try.

 3               MR. ROTUNDA:     I totally get that and (inaudible).

 4               MR. BEASLEY:     I could look again to see if I can

  5    find a copy of that document.

  6              MR. HEINTZ:    Okay.

  7              MR. DIEFENBACH:     If he does find it, then we will

  8    -- we will for sure provide that to you, so you have that.

  9              MR. HEINTZ:    Right.

10               MR. ROTUNDA:     Great.

11               MR. DIEFENBACH:     But, it very well may be that he

12     signed it, it got sent over to A Better Financial Plan, and

 13    they did not -- he did not make a copy of it before he sent

 14    it to them.

 15              MR. HEINTZ:    Oh, I've got you.

 16              MR. ROTUNDA:     Yeah, completely understand.

 17              MR. DIEFENBACH:     Yeah.

 18              MR. HEINTZ:    So, the documents that we've been

 19    going through, this Exhibit 1, was that a -- like a -- was

 20    that like a large packet of documents?       Like -- so, we've

 21    got the agent guide, Section A: Getting Started, you know,

 22    and so, you go through there.

 23              Then, we've got Section B:      Paperwork

 24    Instructions, Section C:     Other Information.    Then, there's

 25    -- on the other one, that's -- Section Eis the



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 70 of
                                      121

                                                                              68

 1     nondisclosure.     So, was       is that how that came, in like a

  2    big packet of documents, Mr. Beasley?

  3                MR. BEASLEY:     Yeah, there was -- there was several

 4     things to go through and sign.          The -- a lot of that is John

  5    producing      John's office producing the documents and then,

  6    you know, sending them back for my signature, or just

  7    sending them back for my file.

  8                MR. HEINTZ:      Okay.    I'm going to go through a few

  9    more.   I don't think we're going to get to all these

10     exhibits today, but I'm just going to, kind of, move through

 11    a little quicker, because I know we're, kind of, getting

12     long.   But -- so, I'm going to go to Exhibit 2.         I'll bring

 13    it up here.

 14                All right.      Can everybody see that?

 15                 MR. DIEFENBACH:     Yep.

 16                 MR. HEINTZ:     Okay.

 17                 MR. BEASLEY:     Yeah.

 18                 MR. HEINTZ:     So, this looks like photocopy of, like

 19    a folder.

 20                 MR. BEASLEY:     Yes.

 21                 MR. HEINTZ:     So, where did you get these documents,

 22    this folder and all the documents that were in it?

 23                 MR. BEASLEY:     A -- that was given to      sent -- a

 24    package of       a box of those, like a dozen or so, were sent

 25    to me from Complete Business Solutions.



                        [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 71 of
                                      121

                                                                           69

  1              MR. HEINTZ:     Okay.    Did you ever receive any of

  2    these from any other merchant cash advance company?

  3              MR. BEASLEY:     No.

  4              MR. HEINTZ:     Was this the only, kind of, documents

  5    that you would hand out to clients?

  6              MR. BEASLEY:     That's just a pocket folder

  7    specifically, and then,    I collected some of those documents.

  8     That document I printed off the internet to show people,

  9    the attorney,    "There's my picture I took while I was sitting

 10    in the training room."     And you can

 11              MR. HEINTZ:     So, this is -- this is where that

 12    presentation was, or where you -- when you went to

 13    Philadelphia?

 14              MR. BEASLEY:     That's right, and you can look

 15    through and see the front door of -- or the front window and

 16    front door.     And then, these -- the people, the employees

 17    working on their computers there.

 18              MR. HEINTZ:     Okay.    Who created this, or gave you

 19    this?   This came from Complete Business Solutions Group,

 20    this flowchart?

 21               MR. BEASLEY:    No.

 22               MR. DIEFENBACH:       I'm going to object here.   And,

 23    Mr. Beasley, to the extent that you received this from -- to

 24    the extent you received this from a third party, or a third

 25    party had input into this, then please, answer the question.



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 72 of
                                      121

                                                                          70

 1     Otherwise, I'm going to instruct you to invoke your Fifth

 2    Amendment Right.

 3               So, go ahead and answer the question.     If you

 4     received this or received input from a third party, please

  5    answer and let them know.

  6              MR. BEASLEY:    Well, I received input from a third

  7    party to understand everything.

  8              MR. HEINTZ:    Well, who gave -- who gave -- did

  9    you -- I guess, did a third party create this flowchart?

10               MR. BEASLEY:    John, I guess we need to speak.

11               MR. DIEFENBACH:     To save time, Mr. Beasley, if

12     if a third -- if you -- if a third party created this, then

13     you can answer the question.     And, if a third party did not

14     create this document, then I just want you to invoke your

 15    Fifth Amendment Right.    So, who created it?

 16              MR. BEASLEY:    I'll invoke my Fifth Amendment

 17    Right.

 18              MR. HEINTZ:    I think -- and this is -- this looks

 19    like to be, just general information about Par Funding.       Is

 20    that correct?

 21              MR. BEASLEY:    That's a page of pamphlet, brochure

 22    that Par Funding uses for their marketing.

 23              MR. HEINTZ:    Okay and that -- that was in the

 24    folder that was provided to you by Par -- by Complete

 25    Business Solutions Group?



                       [6/29/2020]   Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 73 of
                                      121

                                                                             71

  1              MR. BEASLEY:     That's right.

  2              MR. HEINTZ:    Okay.      That's all -- there's one thing

  3    left on this Exhibit 1 that I wanted to touch on.        Let me

  4    just job my memory.     Can everybody see this?

  5              MR. DIEFENBACH:     Yes.     It's smaller again, so I

  6    don't know if Mr. Beasley can read it.        So, you may want

  7    to --

  8              MR. HEINTZ:     Right.

  9              MR. DIEFENBACH:           enlarge it.

 10              MR. HEINTZ:     Okay, so this is included in all this

 11    formation documents.

 12              MR. BEASLEY:     Okay.

 13              MR. HEINTZ:     And, at the -- at the end here, it

 14    is -- a longer document than I thought -- security agreement

 15    between Complete Business Solutions Group and Merchant

 16    Growth and Income Funding.       Is this a document that was

 17    executed when you -- when you had -- when Merchant Growth's

 18    money would be invested with Par or Complete Business

 19    Solutions Group?

 20              MR. BEASLEY:     Yeah, that's a document as a part of

 21    the information package or the subscription package.

 22              MR. HEINTZ:     Mm-hmm.     So, who is -- who is Joe

 23    Cole, Joseph Cole?

 24              MR. BEASLEY:     The CFO.

 25              MR. HEINTZ:     Mm-hmm.     He current -- he currently is



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 74 of
                                      121

                                                                             72

 1     the CFO?

  2               MR. BEASLEY:    To my knowledge.

  3               MR. HEINTZ:    Okay.   Is he -- who are the owners of

 4     Complete Business Solutions Group, or the principles, I

  5    should say?

  6               MR. DIEFENBACH:    And I'm going to object, calls

  7    for speculation, unless you know, Mr. Beasley.      If you know

  8    who the owners are, please, answer the question.      But, to

  9    the extent that you're just guessing, don't answer it.

 10               MR. BEASLEY:    Joe Cole is an owner and Perry

 11    Abbonizio -- Abbonizio -- Abbonizio, he is a part owner.        And

 12    that's -- and there's -- that's all I know for sure.

 13               MR. HEINTZ:    Okay.   How do you know that Joseph

 14    Cole is a -- is a part owner?

 15               MR. BEASLEY:    On a document that I've seen in the

 16    past, and noticing that he was the chief financial officer.

 17               MR. HEINTZ:    And how do you know that Perry

 18    Abbonizio is a part owner?

 19               MR. BEASLEY:    He said -- he stated it more than

 20    once.

 21               MR. HEINTZ:    I'm sorry.   I missed -- I missed that.

 22               MR. BEASLEY:    He's stated it more than once.

 23               MR. HEINTZ:    Just in conversation?   Did he state it

 24    at the presentation?

 25               MR. BEASLEY:    If I recall, yes.



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 75 of
                                      121

                                                                               73

 1               MR. HEINTZ:    And then, he's said it in other

 2     conversations you've had with him since then?

 3               MR. BEASLEY:    Yes.   A partner to what degree, I

 4     don't know.

 5               MR. HEINTZ:    Okay.     But you - - have you ever seen

  6    any documents with Perry Abbonizio's name on them?

  7              MR. BEASLEY:    No, not

  8              MR. HEINTZ:    Okay.

  9              MR. BEASLEY:    - - that I can think of.

10               MR. HEINTZ:    Yeah.   And the last page of this

11     exhibit again, is the flowchart.       Is this the same one that

12     we just -- that we just looked at in Exhibit 2 that you

13     already answered on?

14               MR. BEASLEY:    It looks like it.

15               MR. HEINTZ:    Okay.     All right.   Let's see.     I'd

 16    like to bring up -- Joe, do you have anything else on

17     Exhibit 1 or Exhibit 2 or --

 18              MR. ROTUNDA:    Not on those, no.

 19              MR. HEINTZ:    Okay.     And I'll be quick.     I know - -

 20    I'm not going to - - like I said, we're not going to go page-

 21    by-page on all of these, all these documents.        This is

 22    what's marked S28 Exhibit 3.       It's a merchant PPM.      And this

 23    is a document that was drafted by John Pauciulo.          Is that

 24    correct, Mr. Beasley?    I'm going to --

 25              MR. BEASLEY:    Which?



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 76 of
                                      121

                                                                             74

 1                 MR. HEINTZ:    I'm blowing it up right now.

  2                MR. BEASLEY:    Oh, okay.

  3                MR. DIEFENBACH:    We don't see it.        I don't know

  4    if it's not --

  5                MR. HEINTZ:    Yeah.

  6                MR. DIEFENBACH:         shared or not.

  7                MR. HEINTZ:    I was going to blow it up first and

  8    then -- sorry.

  9                MR. DIEFENBACH:    Okay.       Perfect.   Okay.

10     Everybody see that?

 11                MR. BEASLEY:    Hang on a second.

 12                MR. HEINTZ:    Okay.

 13                MR. DIEFENBACH:     I see it.

 14                MR. BEASLEY:    Okay.    Now, I can -- I can barely

 15    see it, but I can see it.

 16                MR. HEINTZ:    Okay.

 17                MR. BEASLEY:    Yeah.

 18                MR. HEINTZ:    And that's the document you would use,

 19    as far as when you're -- when you're dealing with an

 20    investor or a client.      Is that correct, Mr. Beasley?

 21                MR. BEASLEY:    Yeah, the PPM?       Uh-huh.

 22                MR. HEINTZ:    Okay.    And this was drafted by John

 23    Pauciulo?

 24                MR. BEASLEY:    Yes.    Yes.

 25                MR. HEINTZ:    Did -- and this was something -- you



                        [6/29/2020] Live - tapes - 20200629 - Update - 1
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 77 of
                                      121


                                                                                75

 1    paid him the money.         He drafted these.    He sent it to you.

  2    That       and that was it, right, or is that correct?

  3                MR. BEASLEY:      That's right.

 4                 MR. HEINTZ:      Okay.   And so, your understanding that

  5    you had signed an agreement with A Better Financial Plan

  6    Management Company, correct?

  7                 MR. BEASLEY:     Yes.

  8                 MR. HEINTZ:     As far as Merchant Growth Fund, we'd

  9    gone through that document and it was Merchant Growth Fund

10     executed with an ABFP Management Company.          Is that --

 11                 MR. BEASLEY:     That's correct.

12                  MR. HEINTZ:     That      that's correct?     Okay.   And

 13    was Mr. Pauciulo, was he -- was he aware of ABFP Management

 14    Company?

 15                 MR. BEASLEY:     Perry?

 16                 MR. HEINTZ:     No, Mr. John Pauciulo.

 17                 MR. BEASLEY:     Oh, yes.    Yeah, he knew.

 18                 MR. HEINTZ:     He knew what their role was to be in

 19    you all's agreement, and he knew about -- all about -- or

 20    did you know if he -- did he have knowledge of ABFP

 21    Management Company and their role?

 22                 MR. BEASLEY:     I certainly would assume he does,

 23    but --

 24                 MR. HEINTZ:     So, the reason I'm asking is, in this

 25    last paragraph of page 77 in Exhibit 3, it talks about no



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 78 of
                                      121


                                                                            76

 1     operating history and experience of the manager.       It kind of

 2     goes through that this is kind of new to you, as management,

 3     but the company, meaning Merchant Growth, has entered into a

 4     management agreement with A Better Financial Plan, LLC,

  5    which will provide management services.

  6                And it goes on and it says it again,     "A Better

  7    Financial Plan, LLC and its affiliates," and it talks about

  8    their experience.    So, my question is, is why does that not

  9    say an ABFP Management Company?

10                 MR. DIEFENBACH:     And I'm going to object.   Mr.

11     Beasley, to the extent that you have personal knowledge and

12     you know why Mr. Pauciulo drafted it this way, then please,

 13    answer the question.       But, if you do not know why he drafted

 14    it this way, then don't speculate.

 15                MR. BEASLEY:     Yeah, I don't know why it's stated

 16    that way.

 17                MR. HEINTZ:     Did you read through these documents,

 18    prior to using them?

 19                MR. BEASLEY:     Oh, yeah.

 20                MR. HEINTZ:     And did you wonder why there was -- if

 21    the entity that was going to be doing the management, and

 22    the only entity that would be doing the management with

 23    Merchant Growth, did you wonder why it wasn't listed here as

 24    an ABFP Management Company?

 25                MR. BEASLEY:     Hmm.   I probably need to consult



                      [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 79 of
                                      121

                                                                             77

  1    with my attorney on that answer, so can I speak with John on

  2    that answer?

  3                 MR. HEINTZ:    Yes, sir.    Yes.

  4                 MR. DIEFENBACH:    Okay.    Go ahead and mute, Gary

  5    and then, just give me a call.

  6                 (Witness takes a moment to confer with his

  7    lawyer.)

  8                 MR. BEASLEY:    Okay.   Now, I'm back.   So, to answer

  9    your question, you know, there was -- at this point, there's

 10    a lot of documents there.        I'm seeing A Better Financial

 11    Plan, LLC.     It didn't occur to me that -- to make any

 12    distinction or to question what was in that -- in that

 13    document.

 14                 It's sent to me by their attorney, so it ought to

 15    be right.     And -- but, I -- so, I just didn't give it any

 16    thought or question it at all.          It never really got my

 17    attention.

 18                 MR. HEINTZ:    Okay.    So, at this point, you know,

 19    there's a few entities.        We're seeing A Better Financial

 20    Plan, LLC.     We're seeing just A Better Financial Plan.

 21    We're seeing ABetterFinancialPlan.com, LLC, and we're seeing

 22    ABFP Management Company.        So, what was your understanding of

 23    all these different entities, or names of entities, that you

 24    were talking to and dealing with?

 25                 MR. BEASLEY:    Well, I know from the beginning that



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 80 of
                                      121

                                                                            78

 1     this Merchant Growth company had a totally separate business

 2     -- an entity from the insurance agency.       I just -- I just

 3     knew that and -- or assumed that.       I mean, I knew that, what

 4     they were doing.     I assumed they knew it, too, because

 5     they       you know, why wouldn't they?

  6                 So, it didn't -- it just didn't question me until,

  7    you know,    later on, a distinction of the specific name of

  8    the entities.

  9                 MR. HEINTZ:    Did you ever question anybody that you

10     talked to, Mike Tierney, about the different names of

11     entities?     Did you ever ask about that?

12                  MR. BEASLEY:    No.

13                  MR. HEINTZ:    What was your understanding -- and I

14     know we've touched on this throughout.       But, what was your

15     understanding -- what did ABFP Management Company, LLC do?

 16                 MR. BEASLEY:    My understanding later on is that

 17    they handled the administration of the merchant cash advance

 18    company.     Now, that was my impression.     I never had any long

 19    ex -- conversation about that with anybody, but that's just

 20    my impression.

 21                 MR. HEINTZ:    Mm-hmm.   And do you know where ABFP

 22    Management Company, LLC was -- is -- was officed?        Do you

 23    know?   Do they have offices?

 24                 MR. BEASLEY:    I was never at Dean's office because

 25    he was, like 30 miles away from being in downtown



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 81 of
                                      121

                                                                          79

 1     Philadelphia.    And so, I just assumed that his offices

  2    contained -- you know, he had one office that contained the

  3    operations of both.

  4              But      because I know -- well, I'm pretty sure or

  5    certain that the address that both of them are the same, and

  6    so, the address is that same address in King of Prussia.

  7              MR. HEINTZ:    Okay.    Joe, do you have anything you

  8    want to add on that, on the entities?

  9              MR. ROTUNDA:    Yeah.    I've just got a few things,

10     and I'm going to be looking -- I've got -- the joys of

11     electronics.    I've got notes in two different places here,

12     so I'll sort of be, kind of, going back and forth.

 13              So, I think you had answered my first question.

 14    Have you ever seen letterhead that shows A Better Financial

 15    Plan?

 16              MR. BEASLEY:    I don't recall ever seeing a

 17    letterhead from them.    When I was up there, you know, we did

 18    the meeting.    We just left with various stuff.    I didn't see

 19    any letterheads.    And then, since then, it's always been,

 20    you know, pretty much emails and text messages back and

 21    forth, from Mike and anyone at A Better Financial Plan.

 22              MR. ROTUNDA:    Have you ever seen a logo for A

 23    Better Financial Plan?

 24              MR. BEASLEY:    Only as a signature on their email.

 25              MR. ROTUNDA:    Okay.



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 82 of
                                      121

                                                                          80

  1              MR. BEASLEY:     In the signature block

  2              MR. ROTUNDA:     Have you ever seen

  3              MR. BEASLEY:     -- of their email.

  4              MR. ROTUNDA:     So, it would be in the signature

  5    block of an email.    There would be a graphic with a logo for

  6    A Better Financial Plan?

  7              MR. BEASLEY:     Yeah.

  8              MR. ROTUNDA:     Okay.   Have you ever seen a logo for

  9    A Better Financial Plan Management Company?

 10              MR. BEASLEY:     Not that I recall, but I've never

 11    looked for one.

 12              MR. ROTUNDA:     Okay.   Have you ever called A Better

 13    Financial Plan at the office's main telephone number?

 14              MR. BEASLEY:     Yes.

 15              MR. ROTUNDA:     Do you recall if the phone was

 16    answered by a person who identified the -- themselves as

 17    with A Better Financial Plan, or A Better Financial Plan

 18    Management Company?

 19              MR. BEASLEY:     Hmm.    Well, I -- a few times I've

 20    called them, actually.     It was just -- well, it was A Better

 21    Financial Plan and then, I'd ask to speak with someone.

 22    But, my -- the very large majority of all the calls have

 23    just been between me and Mike and Perry occasionally.       And

 24    that was done with -- usually with text or their cell phone.

 25              MR. ROTUNDA:     Okay.



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 83 of
                                      121

                                                                         81

 1               MR. BEASLEY:   So, that's -- that's -- yeah.

 2               MR. ROTUNDA:   Okay.    Have you ever visited the

 3     internet website for A Better Financial Plan?

 4               MR. BEASLEY:   No, I never have because I never got

 5     involved with their insurance side of things, and so, I had

  6    no reason to.    I had -- I had more or less planned to work

  7    with them on the insurance side, if the merchant cash

  8    advance program worked very well for me.     But, it -- since

  9    it didn't, I      I didn't do any of the insurance business

10     with them at all.

11               MR. ROTUNDA:   Are you aware of the insurance

12     products sold by A Better Financial Plan?

13               MR. BEASLEY:   Just their main insurance company.

 14              MR. ROTUNDA:   Would these be annuities, or would

 15    they be writing life insurance?

 16              MR. BEASLEY:    Both.

 17              MR. ROTUNDA:    Okay.   I -- I don't know if you're

 18    aware, but Michael Tierney filed a sworn declaration with

 19    the court and I just want to read a few lines of that to

 20    you.

 21              MR. BEASLEY:    Okay.

 22              MR. ROTUNDA:    And I'll do it very briefly and all

 23    I want to know is, just based on your knowledge, whether or

 24    not you agree with what Michael Tierney is saying.     And he

 25    is not representing anything about you.     He's talking about



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 84 of
                                      121


                                                                           82

  1    A Better Financial Plan and A Better Financial Plan

  2    Management Company.     So

  3              MR. BEASLEY:       Okay.

  4              MR. ROTUNDA:       -- the first -- first question would

  5    be the statement, "ABetterFinancialPlan.com, LLC operates an

  6    insurance agency."    Is that your understanding?

  7              MR. BEASLEY:       ABetterFinancialPlan.com, LLC?

  8              MR. ROTUNDA:       Correct.

  9              MR. BEASLEY:       To my knowledge, yeah, that's my

 10    understanding.

 11              MR. ROTUNDA:        "It has no relationship --

 12              MR. BEASLEY:       I haven't seen any of their

 13              MR. ROTUNDA:             with the merchant --

 14              MR. BEASLEY:             any particular verification of

 15    that.

 16              MR. ROTUNDA:       Okay.     Yeah, and I'm just -- I

 17    just -- I just want to know what your            what your

 18    impression is, right?        If this is how

 19              MR. BEASLEY:       Yeah.

 20              MR. ROTUNDA:             other -- other persons have

 21    described this to you.        It      and we're speaking about

 22    ABetterFinancialPlan.com, "It has no relationship to the

 23    merchant cash advance business."

 24              MR. BEASLEY:       Yeah, no legal relationship because

 25    it -- it's always been my understanding that that's -- that



                     [6/29/2020] Live - tapes - 20200629 - Update - 1
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 85 of
                                      121

                                                                              83

  1    has to be treated as a separate entity.       You don't commingle

  2    investment money with insurance money, or so forth.        They're

  3    two separate types of entities, so I agree with that

  4    statement.

  5                 MR. ROTUNDA:   Okay.   And I'll finish it with,     "It

  6    has no relationship to merchant cash investments."

  7                 MR. BEASLEY:   I honestly can't answer one way or

  8    the other on that.

  9                 MR. ROTUNDA:   Okay.

10                  MR. BEASLEY:   I would tend to agree.

11                  MR. DIEFENBACH:   I think if you want to ask Mr.

12     Beasley, with regards to in his experience with him, whether

 13    that happened, he could probably answer that.

 14                 MR. ROTUNDA:   Yeah.   Do -- did -- and let me just

 15    ask you that then.     That's perfect.    Is your      is your

 16    experience that ABetterFinancialPlan.com has no relationship

 17    to the merchant cash advance business or to merchant cash

 18    investments?

 19                 MR. BEASLEY:   Could you restate the question, just

 20    to make sure I heard it right?

 21                 MR. ROTUNDA:   Sure.   Based on your experience, is

 22    it true that ABetterFinancialPlan.com, LLC has no

 23    relationship to the merchant cash advance business or to

 24    merchant cash investments?

 25                 MR. BEASLEY:   That's my understanding.



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 86 of
                                      121

                                                                           84

  1              MR. ROTUNDA:   Okay.      And that's your understanding

  2    based upon your dealings with ABetterFinancialPlan.com, LLC?

  3              MR. BEASLEY:   Yes.

  4              MR. ROTUNDA:   Okay.

  5              MR. BEASLEY:   To see any legal documents to

  6    support that, I -- I don't have.

  7              MR. ROTUNDA:   Do you remember being provided with

  8    a video of Dean Vagnozzi?

  9              MR. BEASLEY:    Yes.   I was waiting for you to

 10    finish your sentence.    Yes, it's a video of the merchant

 11    cash advance, and explaining how it works, and how it

 12    explaining all about it as a piece of sales material.

 13              MR. ROTUNDA:   And have you seen -- and Jeramy,

 14    you're going to know the exhibit number on this one.        Have

 15    you seen the video that Jeramy has marked as Exhibit -- and

 16    Jeramy?

 17              MR. HEINTZ:    Nine, Exhibit 9.     Yeah.   So, just to

 18    go back a little bit, I'm going to share screen real quick.

 19     And I will pull up -- is that okay, Joe?

 20              MR. ROTUNDA:    Please.

 21              MR. HEINTZ:    Okay.   All right.    All right, can

 22    everybody see that?

 23              MR. DIEFENBACH:    Yep.

 24              MR. HEINTZ:    Okay.

 25              MR. BEASLEY:    Yes.



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 87 of
                                      121

                                                                           85

 1               MR. HEINTZ:     So, this is an email, Mr. Beasley.

 2     This is marked as S28 Exhibit 7.       Does this look like an

 3     email that you sent?     Is that your email address that you

 4     were using in 2019?

  5              MR. BEASLEY:     Yeah.    Let me see.   Yeah, it looks

  6    like it came from me.

  7              MR. HEINTZ:     Okay and the --

  8              MR. BEASLEY:     And if you scroll on down, I can

  9    confirm that.

 10              MR. HEINTZ:     Okay.

 11              MR. BEASLEY:     Yeah.    Yep, certainly looks like a

 12    letter I sent -- email.

 13              MR. HEINTZ:     So, in this email, there's a link,

 14    "The Retirement 1, 2, 3," and I guess that's in L pages or I

 15    pages dot co/mcagarybeasley.

 16              MR. BEASLEY:     Yeah.

 17              MR. HEINTZ:     Where did that link come from?      Is

 18    that something you set up?

 19              MR. BEASLEY:     Mike Tierney sent that to me to link

 20    it to that video.

 21              MR. HEINTZ:     And I'm going to close this out and

 22    I'm going to open another one real quick.

 23              MR. BEASLEY:     Okay.

 24              MR. HEINTZ:     So, when you -- when you click on that

 25    link, it takes you -- here.        Can everybody see that?   This



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 88 of
                                      121

                                                                                86

 1     is Exhibit 8, S28 Exhibit 8.           Everybody see it?

  2                   MR. DIEFENBACH:    Yes.

  3                   MR. BEASLEY:    Yep.    Yep.

 4                    MR. HEINTZ:    Okay.    It has your encore up here and

  5    then it -- is all this content below.           And, you know, answer

  6    the same way we've            I know we've been asking you about

  7    third party stuff.       But, did a third party create this link,

  8    and this page, and videos?

  9                   MR. BEASLEY:    Yeah.     Dean and his office created

 10    the first one -- well, all of them.           And I used that often

 11    as verification and education of the product, and

 12    confirmation that John, the attorney, is with a large law

 13    firm, and spoke -- and speaks in favor of, you know of the

 14    operation.

 15                   MR. HEINTZ:    Okay.    And so, would you say -- and

 16    I'll get         I'll let -- I'm going to let Joe jump back in.

 17    Joe, do you -- did you want me to play the video?            Or -- the

 18    video is the next exhibit.

 19                   MR. ROTUNDA:     No, I think the video speaks for

 20    itself.    I       the only question that I would have for Mr.

 21    Beasley is whether or not the person identified in that

 22    video as Dean Vagnozzi is the same Dean Vagnozzi that he

 23    knows to be associated with A Better Financial Plan.

 24                   MR. BEASLEY:     Yeah, the gentleman that's giving

 25    the presentation, speaking on that video, the first video,



                         [6/29/2020]     Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 89 of
                                      121

                                                                         87

 1     is Dean Vagnozzi.

  2              MR. ROTUNDA:     Okay.   Thank you.

 3               MR. HEINTZ:     And so, would you say, Mr. Beasley,

 4     that this link, you know, the offer of the Grasshopper, the

  5    offer of a template for the advertisement, hooking you up

  6    with John, is that everything that you're including in that

  7    advertisement you first saw, when they said they had, like

  8    an investment system?     Is that what they're kind of meaning

  9    like, "Here you go.     We've got all this stuff to give you"?

 10              MR. DIEFENBACH:     I'm going to object as -- as far

 11    as you're getting into what Mr. Beasley intended and what he

 12    presented to the public,    I don't want Mr. Beasley to -- I'm

 13    going to instruct him not to answer with what he presented

 14    to the public.

 15              If you want to ask specific questions about input,

 16    and where the input came from, then, Gary, go ahead and

 17    answer those questions.     But, I don't want you to answer

 18    with regards to what you presented to the public, and why

 19    you -- why you did what you did to the public, or what --

 20    why you did what you presented to the public.

 21              MR. BEASLEY:     Okay.

 22              MR. HEINTZ:     I guess if you let me -- let me

 23    rephrase my question.     Maybe I can clean it up.   How much

 24    input and direction were you given by Mike Tierney and A

 25    Better Financial Plan involved with these Par Funding



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 90 of
                                      121

                                                                                88

  1    investments?

  2                 MR. BEASLEY:    Well, substantial.     Aside from the

  3    meeting in person, the training meeting, education meeting

 4     or whatever, marketing meeting in Philadelphia, 80 percent

  5    of the information came from Mike.          That was his job.

  6                 MR. HEINTZ:    Okay.   And so, would you say they did

  7    more than just back office management?

  8                 MR. BEASLEY:    He worked on       you know, in both

  9    sides of that company, or let me say he worked on the

10     insurance side and he worked with the merchant cash advance.

 11     And he was, you know, well experienced in both.          So --

 12                 MR. HEINTZ:    I guess what I'm trying to say is that

 13    A Better       ABFP Management Company is saying,      "We just did

 14    back office for these -- all these individual funds.            That's

 15    all we did."     But, it appears some of this is more front-

 16    line stuff, bringing it -- giving you stuff to try to

 17    attract investors and stuff to give investors, then giving

 18    it to you.

 19                 Would you say that was more than just -- that they

 20    provided more than just back office accounting services?

 21                 MR. BEASLEY:    And you're speaking of the

 22    management company?

 23                 MR. HEINTZ:    Yes.

 24                 MR. BEASLEY:    Did the management company give more

 25    than just accounting?



                       [6/29/2020]    Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 91 of
                                      121

                                                                                89

 1                 MR. HEINTZ:     And back off -- yeah.   Yes.

 2                 MR. BEASLEY:     I -- I'd -- I can express my

 3     opinion, but I don't have a definitive answer to that

 4     question.

  5                MR. HEINTZ:     No, that's -- that's fine,     if you just

  6    want to express your opinion.

  7                MR. BEASLEY:     The merchant cash advance operation

  8    administration that Michelle Price was -- pretty much

  9    oversaw that administration of that side.        But, all the

10     emails about the money and deposits and the banking and the

 11    money flow for merchant cash advance came from Michelle or

 12    Anita.     That stuff never came from Mike.     Mike spoke of

 13    marketing and he sent me those videos and so, he was in the

 14    sales and marketing side of merchant cash, as well as the

 15    insurance side.

 16                 MR. HEINTZ:    Mm-hmm.   Okay.   Joe, do you have

 17    anything -- anything there or can I move on?

 18                 MR. ROTUNDA:    Are you familiar with ProMed

 19    Capital?

 20                 MR. BEASLEY:    Never heard of them.

 21                 MR. ROTUNDA:    Okay.    Are you familiar with any

 22    type of investments in personal injury medical receivables

 23    that may be offered by A Better Financial Plan?

 24                 MR. BEASLEY:    Never heard of anything like that.

 25                 MR. ROTUNDA:    Okay.    Are you aware of Mike Tierney



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 92 of
                                      121

                                                                               90

  1    -- okay.     Let me -- never mind.      I don't have any other

  2    questions.

  3                 MR. HEINTZ:     Okay.   Let's see here.   I see a light

  4    at the end of the tunnel.        All right, I'm going to go back

  5    to the PPM briefly.        And again, PPM, this LLC agreement,

  6    subscription agreement, Class A promissory note, those are

  7    the documents from John Pauciulo, whatever, Pauciulo.            How

  8    do you say it

  9                 MR. BEASLEY:     Not (inaudible).

 10                 MR. HEINTZ:     -- John?   John, how do you say it,

 11    Pauciulo?

 12                 MR. DIEFENBACH:     I think it's Pacculio (sic).

 13                 MR. HEINTZ:     Pacculio (sic).

 14                 MR. BEASLEY:     Pacculio (sic).     I think that's it.

 15     Pacculio (sic).

 16                 MR. HEINTZ:     Pacculio (sic).     Now, if you look

 17    through these documents -- and let me get my share.           I don't

 18    see it on my share thing.        There it is.    All right, so we're

 19    -- we've been looking through this PPM.

 20                 So, throughout this entire document, and all the

 21    documents, again, I want to touch on, they never mention

 22    Complete Business Solutions Group or Par Funding.           Do you

 23    know why that is?

 24                 MR. BEASLEY:     Well, their overview of the merchant

 25    cash advance financing



                       [6/29/2020]     Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 93 of
                                      121

                                                                                91

  1                  MR. HEINTZ:    I'm not talking about this specific

  2    section.      I'm just saying throughout this entire document,

  3    throughout all the documents

 4                   MR. BEASLEY:    Yeah, go back to the beginning of

  5    the document, if you would.           I missed

  6                  MR. HEINTZ:    This       this one.

  7                  MR. BEASLEY:    -- that.

  8                  MR. HEINTZ:    This is the

  9                  MR. BEASLEY:    Oh, yeah, the

10                   MR. HEINTZ:    -- PPM.

11                   MR. BEASLEY:    Yeah.    Okay, so I'm sorry.   Now, if

 12    you would, ask your question again.

13                   MR. HEINTZ:    So, this is the PPM.

14                   MR. BEASLEY:    Yes.

 15                  MR. HEINTZ:    It does not ever mention Complete

 16    Business Solutions Group or Par Funding.            Why -- do you know

 17    why that is?

 18                  MR. BEASLEY:    Well, I know why it's -- doesn't

 19    mention Par Funding, or I mean, my opinion is that -- that's

 20    the marketing arm.      And why it doesn't mention Complete

 21    Business Solutions, I don't             I don't know.   I don't know;

 22    never thought about it.

 23                  MR. HEINTZ:    Okay.     I'm going to look at Exhibit

 24    13.   Okay.     Does everybody see this document?        It's an email

 25    chain between Gary Beasley and Earl Franklin.



                        [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 94 of
                                      121

                                                                              92

  1                 MR. DIEFENBACH:    Yes.

  2                 MR. BEASLEY:    Yes.

  3                 MR. HEINTZ:    Okay.    All right, so let me get to the

  4    pertinent part.     Okay, so Tuesday, May 28, 2019, Earl asks,

  5    "Is there merchant cash advancing company -- advance company

  6    mentioned in the PPM Par Funding?          Then, also to clarify, my

  7    funds go from me to you in Merchant Growth -- from me to you

  8    in Merchant Growth, correct?"          And so, I just wanted to

  9    clarify this statement.

 10                 You wrote back,   "Complete Business Solutions

 11    Group, CBSG, the parent company, and Par Funding are not

 12    mentioned in the PPM.       I know this sounds strange, but it is

 13    the way these investments work.          I can explain further."

 14    What did you mean by that?          Like, that's the way these

 15    investments work, like

 16                 MR. BEASLEY:    So, technically the business

 17    (inaudible) is -- my fund -- and I -- we collect -- collect

 18    the money.     We send it to ABFP administrative office to

 19    Anita -- I mean to Michelle that oversees it.          Well, it

 20    actually -- the money goes into my bank account and then

 21    Michelle takes it out of the bank account and sends it to

 22    Complete Business Solutions.

 23                 And then they -- she sees that the money is then

 24    paid back out of my fund account to the clients and to

 25    everyone else.     So, I was just under the impression that



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 95 of
                                      121

                                                                                 93

 1     this is the way that it has to be to separate the companies

 2     and I       I just assumed that's the way this part of the

 3     world       investment world works.         And I just didn't question

 4     it.

 5                  And, you know, I thought,        "Well, this is -- this

  6    is different."     But, my       you know, this -- these documents

  7    that I'm signing people up with, and sending the money in,

  8    and all this is from a 400 attorney law firm.              The attorney

  9    heads up the Securities Division of that law firm, to my

10     knowledge.     Started off his first job in the securities --

11     as a securities something.           I forgot.   I'd have to think

12     about it.

13                  And I spoke to him.        He's a nice guy.    And, you

14     know, they've got 15 offices up there, and so, I'm kind of

15     going on the faith that everything ought to be in order.

16                  MR. HEINTZ:     Right.     I

17                  MR. BEASLEY:    And Dean seemed

18                  MR. HEINTZ:     Yeah.

 19                 MR. BEASLEY:        like an upstanding guy, been in

 20    the business a long time.        And -- you know and I -- if I had

 21    -- if the attorney hadn't have been in the picture, and

 22    Dean's long experience in the insurance industry hadn't been

 23    there, and I was just dealing with Complete Business

 24    Solutions only, I don't know that I would have had the

 25    confidence to get in -- you know, go to business -- or be in



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 96 of
                                      121

                                                                             94

 1     business with them.

 2                  I -- that would have been a much, much tougher

 3     decision for me to make, even though I wanted to help small

 4     businesses in any way I can.         Without the big law firm

  5    drafting all the -- all these documents and everything, and

  6    Dean's long-term experience, I wouldn't have -- it would

  7    have been very difficult for me to be -- participate in it.

  8     I probably --

  9                 MR. HEINTZ:    Yeah.

10                  MR. BEASLEY:    -- would not have.

11                  MR. HEINTZ:    Well, that -- and I understand that.

12     Did -- was       did you ever have an express conversation with

13     anybody       not you questioning -- or did anybody ever tell

14     you why they weren't listing CBSG or Par Funding in any

 15    documents?

 16                 MR. BEASLEY:    Did any -- did any who ask me?     Any

 17    client?

 18                 MR. HEINTZ:    Did any -- anybody.    No.

 19                 MR. BEASLEY:    Or

 20                 MR. HEINTZ:    No.     Anybody on that -- on the -- A

 21    Better Financial Plan or Par Funding and Perry Abbonizio

 22    Abbonizio, sorry, Dean Vagnozzi, or Mike Tierney, anybody

 23    ever tell you specifically why they weren't listing CBSG or

 24    Par Funding in the documents?

 25                 MR. BEASLEY:    No, nobody explained that and I --



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 97 of
                                      121

                                                                               95

  1    and I've thought about it, but I dismissed it because of the

  2    reasons I just stated.

  3              MR. HEINTZ:    Okay.     Yeah.   That makes sense.    Okay.

  4     Joe, do you have anything here before I -- before I move

  5    on?

  6              MR. ROTUNDA:    No.

  7              MR. HEINTZ:    Anything to add?      All right.

  8              MR. DIEFENBACH:       How much -- how much longer do

  9    you think you have, Jeramy?       I don't want to cut you short

 10    or anything, but if you're going to be a little bit longer,

 11    I was wondering if we could just take a short break.

 12              MR. HEINTZ:    Yeah, let's take a short break.         It's

 13    not going to be -- we're through the

 14              MR. DIEFENBACH:       Yeah, the meat of it.

 15              MR. HEINTZ:    The meat of it.

 16              MR. DIEFENBACH:       Sure.

 17              MR. HEINTZ:    I just want to get --

 18              MR. DIEFENBACH:       Yep.

 19              MR. HEINTZ:       touch on a few exhibits and ask

 20    about -- yeah, ask a few more questions, maybe -- maybe an

 21    hour at max.   But, we can take a 10-minute break.          Does that

 22    work for everybody?

 23              MR. DIEFENBACH:       Yeah, that works for me.      Does

 24    it work for you, Gary?

 25              MR. HEINTZ:    Then, we can hope --



                      [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 98 of
                                      121

                                                                                   96

 1                 MR. BEASLEY:    Yeah.

 2                 MR. HEINTZ:       hope to be wrapped up by 2:00.

 3                 MR. DIEFENBACH:    Okay.    Perfect.

 4                 MR. ROTUNDA:   And I -- I'll have less than five

  5    minutes of questions.

  6                MR. HEINTZ:    Okay.

  7                MR. DIEFENBACH:    Okay and as it stands right now,

  8    I don't      I don't have anything that I -- I don't

  9    anticipate asking any questions, but we'll see if something

10     -- so --

11                 MR. HEINTZ:    Sure.

12                 MR. DIEFENBACH:    Okay.    Great.     Thanks.   Then,

13     we'll go ahead and just mute and

 14                MR. HEINTZ:    Yeah, and I'm going to stop --

 15                MR. DIEFENBACH:    -- we'll be back in 10 minutes.

 16                MR. HEINTZ:    I'm stopping recording.       Okay.

 17                MR. DIEFENBACH:    Great.

 18                MR. HEINTZ:    All right.

 19                 (A 10-minute break was taken.)

 20                MR. HEINTZ:    So, we're back on, and again, Mr.

 21    Beasley, I'll remind you that you're under oath.             Okay.

 22    Okay.     I'm going to touch on some things, Mr. Beasley, you

 23    may have knowledge of.      You may not.    And that's okay.         Just

 24    let me know either way.

 25                Have you ever been to the Par Funding website?



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 99 of
                                      121

                                                                               97

  1                 MR. BEASLEY:    Yes, it's been a good while.

  2                 MR. HEINTZ:    Mm-hmm.    And what's your

  3    understanding?     So, what's your understanding of -- I think

  4    you've already touched on this.          Par is the marketing arm.

  5    CBSG is the actual -- where the money moves out to merchants

  6    and back, and everything like that?

  7                 MR. BEASLEY:    Yeah, it's my understanding that

  8    that's the operations office, you might say, and the parent

  9    company.     And Par Funding is a DBA, to my understanding, and

10     that's the marketing arm that's located in Miami.

11                  MR. HEINTZ:    Okay.     Now, CBSG, do they have offices

 12    in Miami, or is that just Par Funding?

13                  MR. BEASLEY:    That's just Par Funding to my

 14    knowledge.

 15                 MR. HEINTZ:    Okay.     Are they     are those two

 16    considered separate entities, or is -- is it all just -- I

 17    mean, so obviously there's claims that ABFP Management

 18    Company is a separate entity from ABetterFinancialPlan.com,

 19    LLC.    Are CBSG and Par Funding considered to be separate in

 20    that same way?

 21                 MR. BEASLEY:    I'm not sure.       It seems that I've

 22    seen Par Funding DBA.       But, that might have been in your

 23    all's documents that I saw Par Funding DBA.           As a matter of

 24    fact,   it seems like it was in your documents and I frankly

 25    assumed that that was correct.          But, I've never seen that in



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 100 of
                                      121

                                                                             98

  1    writing specifically.

  2                 MR. HEINTZ:    Like, on their -- their formation

  3    documents or anything like that?

  4                 MR. BEASLEY:   Yeah.

  5                 MR. HEINTZ:    So, I'm referring to something real

  6    quick just to see.     Okay, so security agreement -- let me

  7    see if I can -- and this is my curiosity, because obviously,

  8    if there's -- there's a lot of entities claiming that

  9    they're not these entities or separate entity or whatnot.

 10                 So, we've got this security agreement that we've

 11    already looked at, between Merchant Growth and Complete

 12    Business Solutions Group, Delaware Corporation, with an

 13    address of 2000 PGA Boulevard, Palm Beach Gardens,

 14    Florida.

 15                 So, it appears from this document that Par and

 16    Complete Business Solutions Group are, kind of,

 17    interchangeable, because they're using -- you said they

 18    don't have a Florida office, CBSG doesn't.

 19                 MR. BEASLEY:    Not -- not to my knowledge and

 20    that's interesting that it's stated that way.       I didn't -- I

 21    didn't catch that, or it was a long time ago and I didn't --

 22    security agreement made on January the 25th, sub 20.          Yeah,

 23    so -- so, they updated some documents,      I think, along the

 24    way and -- but I never -- that never drew my particular

 25    attention.



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 101 of
                                      121

                                                                                 99

  1               MR. HEINTZ:      Okay.

  2                 MR. BEASLEY:     So

  3                 MR. HEINTZ:    All right.       So, I'm going to go

  4    through -- have you ever been             you said you've never been

  5       you've never been to A Better Financial Plan's website.

  6    Is that correct?

  7                 MR. BEASLEY:     I can't recall.       If it was, it was,

  8    you know, when I was first getting involved.              But, I can't

  9    recall.

 10                 MR. HEINTZ:    Okay and I'm -- I'm going to --

 11                 MR. BEASLEY:     And

 12                 MR. HEINTZ:    -- pull it up.        I'm going to pull

 13    it --

 14                 MR. BEASLEY:     -- I    (inaudible) --

 15                 MR. HEINTZ:           pull it up here for the sole

 16    purpose of       let's see.        Addresses.   Well, you know what?

 17    Let me get       let me come back to that one actually.            All

 18    right.    Have you ever been to A Better Financial Plan's

 19    Facebook webpage?

 20                 MR. BEASLEY:     No.

 21                 MR. HEINTZ:    Or their Linkedin page?

 22                 MR. BEASLEY:     No.

 23                 MR. HEINTZ:    Have you ever been to Dean Vagnozzi's

 24    Linkedin page?

 25                 MR. BEASLEY:     No.



                       [6/29/2020]        Live - tapes - 20200629 - Update - 1
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 102 of
                                      121

                                                                                100

  1              MR. HEINTZ:     Mike Tierney's Linkedin page?

  2              MR. BEASLEY:     No.        I'm old school.   I don't like -

  3


  4              MR. HEINTZ:      No, I get it.        I get it.

  5              MR. BEASLEY:     --       Facebook.

  6              MR. ROTUNDA:     I don't like social media either,

  7    for the record.   I'm not -     -

  8              MR. BEASLEY:     Yeah.

  9              MR. ROTUNDA:     - - with that.       I'm not a Facebook

 10    guy.

 11              MR. BEASLEY:     I catch heck from relatives all the

 12    time for it.

 13              MR. HEINTZ:     Yeah.        Do you know who Beth Breslow

 14     (phonetic) is?

 15               MR. BEASLEY:    Beth works in the -- in the -- with

 16    the merchant cash -- well, no.           I can't say that.   All I

 17    know is Beth is an administrative person in Dean's

 18    operation, and I'm trying to think of what emails she's sent

 19    me in the past.

 20               It seems like she works in the -- with the

 21    merchant cash advance business stuff.           And she's -- she's

 22     just part of the administrative team along with Anita and

 23    Michelle, as far as I understand.

 24               MR. HEINTZ:    Okay, so she -- she also filed a sworn

 25    declaration with -- with -- so -- and I was just going to go



                      [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 103 of
                                      121

                                                                           101

  1    through a few statements she makes in there.        She states

  2    that, "I am a contract bookkeeper who has managed accounts

  3    for ABFP Management Company for approximately two years."

  4    Is that something you have knowledge of?

  5                MR. BEASLEY:    Not necessarily, but -- but yeah,

  6    not really.

  7                 MR. HEINTZ:    Is there more than -- so, the agent

  8    checklist showed earlier -- and you talked about it

  9    earlier -- that it was all, like Michelle Price handling the

 10    money.     And there was no mention of Beth Breslow, so we're

 11    just curious.     Does she manage money for other funds or --

 12                 MR. BEASLEY:   Well,   I spoke with Michelle

 13    primarily because she's the CPA, so I believe she's in

 14    charge of operations in that area.       And that's an

 15    assumption.

 16                 And then, Beth, I get emails from Beth from time

 17    to time.     But, the majority of the time, it seems like it's

 18    Anita, so I just didn't think about Beth as being part of

 19    the team.     But, she's been around for a while and so~ a

 20    couple years, I guess.

 21                 MR. HEINTZ:    Okay.   She also makes the statement,

 22    "ABFP Management Company is the management company engaged

 23    in the business of managing independent investment funds at

 24    the behest of their fund managers, and providing back office

 25    services, accounting, and administrative support."



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 104 of
                                      121

                                                                             102

  1              MR. BEASLEY:     Okay.    Sounds like I was right then.

  2              MR. HEINTZ:     Well, my question is -- there's just

  3    some wording in here,     "managing independent investment funds

  4    at the behest of their fund managers."        Did Merchant -- and

  5    I think we've covered this.        I'm just going to recap it.

  6    Merchant Growth didn't exist prior to you going to

  7    Philadelphia and deciding to sign up with ABFP, correct?

  8              MR. BEASLEY:     Hang on a second.     Sorry.   I didn't

  9    mute my phone

 10               MR. HEINTZ:    That's all right.

 11               MR. BEASLEY:     -- to be quiet here.    So -- so, I'm

 12    sorry.   Would you please state -- restate your question?

 13               MR. HEINTZ:    Yes.     It's -- the statement that,

 14    "ABFP Management Company is a management company engaged in

 15    the business of managing independent investment funds at the

 16    behest of their fund managers."        Now, does that sound

 17    accurate, considering how you linked up with A Better

 18    Financial Plan management, and A Better Financial Plan, for

 19    that matter?

 20               MR. BEASLEY:     So, that statement starts off with

 21    ABFP?

 22               MR. HEINTZ:     Yeah.    Here.   Let me just bring it up

 23    real quick.

 24               MR. BEASLEY:     Because that -- if it is, it's --

 25    sounds a little different, but -- but I



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 105 of
                                      121

                                                                         103

  1               MR. HEINTZ:    Can you see that?

  2               MR. BEASLEY:    Yeah.

  3               MR. HEINTZ:    Number three.

  4               MR. BEASLEY:    I'm familiar with -- multiple

  5    performing --

  6               MR. HEINTZ:    And I'm really just talking about the

  7    first --

  8               MR. BEASLEY:    Yes.     I guess when --

  9               MR. HEINTZ:    -- two lines.

 10               MR. BEASLEY:    -- she's talking about fund

 11    managers, she's talking about people like me.         Right?

 12               MR. HEINTZ:    Oh, no.     I understand that.

 13               MR. BEASLEY:    Oh, okay.

 14               MR. HEINTZ:    My point is, it's not like you had

 15    merchant funds and you were out there looking for management

 16    and you sought them out.     Like, Merchant didn't exist prior

 17    to you seeing an advertisement, and then contacting, and

 18    then flying up there and meeting, getting the spiel, making

 19    the decision.    So, could you have gone and done Merchant

 20    without A Better Financial Plan?

 21               MR. BEASLEY:    I would have never, you know,

 22    thought about it or considered it.        The only thing I knew

 23    about those kind of people is when they related it back to

 24    On Deck Capital and Shark Tank, when they mentioned it on

 25    Shark Tank, and what's his name being a partner in that.



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 106 of
                                      121

                                                                            104

  1    Kevin O'Leary was a partner in On Deck Capital.

  2                 And so, that's the only thing that         relation

  3    anywhere that I ever thought about this kind of a company,

  4    and what they did, and so forth.        I just wasn't aware of a

  5    lending company that did exactly what they did, but I

  6    thought it was great, what they do, and when I found them,

  7    and so forth.     But --

  8                 MR. HEINTZ:    Okay.

  9                 MR. BEASLEY:    - - the jury's out,   I guess, now.

 10                 MR. HEINTZ:    Joe, do you have anything to touch on

 11    with   - - regarding Ms. Breslow?
 12                 MR. ROTUNDA:    No.

 13                 MR. HEINTZ:    Okay.   All right, let's see here.

 14    Have you ever spoken to, or reached out and contact Perry

 15    Abbonizio?

 16                 MR. BEASLEY:    Yeah, several times.

 17                 MR. HEINTZ:    Is he somebody else like       kind of

 18    like Mike Tierney, if you were -- had questions or something

 19    going on, you could reach out to Mr. Abbonizio?

 20                 MR. BEASLEY:    Yes.

 21                 MR. HEINTZ:    And what are some of the things you'd

 22    reach out to him about?

 23                 MR. BEASLEY:    Maybe if I couldn't get a hold of

 24    Mike, and maybe if I felt that I wanted to hear it more

 25    straight from a partner.       I think it's -- pretty much the



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 107 of
                                      121

                                                                          105

  1    only reason that I can recall talking to him is for if I

  2    couldn't get a hold of Mike and wanted to have a pretty

  3    quick question to ask him.      I can't think of any particular

  4    thing offhand about -- about speaking with him.

  5                MR. HEINTZ:    Okay, so it was mostly just to try to

  6    track down Mike Tierney?

  7                MR. BEASLEY:    Well, answer questions that I would

  8    be asking Mike, if I couldn't get a hold of Mike.

  9                MR. HEINTZ:    Can you give me examples of some of

 10    those questions?

 11                MR. BEASLEY:    Oh, nothing -- nothing comes to mind

 12    at the moment.

 13                MR. HEINTZ:    Would it be about Par Funding or

 14    Complete Business Solutions Group or --

 15                MR. BEASLEY:    It would be about the merchant

 16    funding.    Yeah, that's -- that's the only reason I would

 17    call him.

 18                MR. HEINTZ:    And he knew who you were?   He knew

 19    about your fund and everything?

 20                MR. BEASLEY:    Yeah, he -- oh, I spoke to him, you

 21    know, while I was up there in the training, and he seemed to

 22    remember me.     But, yeah, we've spoken a few times, so

 23    over the last couple years.      But, I can't think of a

 24    specific reason I called him, other than just some question

 25    that came up and I couldn't get a hold of Mike.



                        [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 108 of
                                      121

                                                                          106

  1              MR. HEINTZ:     Okay.

  2              MR. BEASLEY:     When you're talking with a client,

  3    and sometimes you want to -- you want to get an answer and

  4    sometimes it's important enough just to give him a ring, or

  5    the prospect, I should say, is there with you.

  6               MR. HEINTZ:    Are you aware, like -- so, let's

  7    just -- for the sake of this question, we'll call you an

  8    agent.   Are you aware of how many other agents there are

  9    around the -- around the nation, around the U.S.?

 10               MR. BEASLEY:    For who?

 11               MR. HEINTZ:    That are doing the same thing that --

 12    are running a fund and are linked up with A Better Financial

 13    Plan and investing it in their funds, or all investing in

 14    Par?

 15               MR. BEASLEY:    Okay.   With relating to A Better

 16    Business (sic) Plan organization, that's the only group that

 17    I'm affiliated -- that I know about.      I'm under the

 18    impression there's about 40, but I don't --

 19               MR. HEINTZ:    And who told you that, or where'd you

 20    get that information?

 21               MR. BEASLEY:    I think Perry had mentioned that and

 22    the last time I heard it, it was probably -- I think I heard

 23     -- I heard that number when Perry was talking to Earl.        I

 24    think Perry made mention of that.      I'm not -- if I'm -- I'm

 25    not 100 percent sure of that, but my best guess is there's



                     [6/29/2020)    Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 109 of
                                      121

                                                                              107

  1    about 40, 40 guys like me, affiliated with A Better

  2    Financial Plan, doing the merchant growth business.

  3                 MR. HEINTZ:    Do you know of any others that are --

  4    or have you met any of those other 40, 40 agents?

  5                 MR. BEASLEY:    No.     I kind of wish, you know, over

  6    the years, that -- or over the past couple years that I

  7    would have gotten some business cards from some of the other

  8    guys, just to stay in touch.         But -- well, I think I did,

  9    but I -- I haven't spoken to anybody else and the only

 10    people were, you know, about a dozen of us at that meeting

 11    that day.

 12                 And that's      that's about it.     I mean, so I

 13    really haven't spoke to anybody outside of AB -- AB -- or

 14    either of those two entities, Complete Business Solutions or

 15    ABFP.   I really haven't spoke to anybody affiliated, anybody

 16    else.

 17                 MR. HEINTZ:    All right.     I've got just -- S28,

 18    Exhibit 5.     Joe, I have -- I just want to touch on this

 19    one -- or these few exhibits, and then, if you have any

 20    questions, I'll let you take over.          I'm going to start

 21    with -- let me see here.       These are some text messages.

 22                 Okay, so I'm just going to share this.       All right.

 23     Can everybody see that?

 24                 MR. BEASLEY:    Yeah.

 25                 MR. HEINTZ:    So -- well, we talked about this



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 110 of
                                      121

                                                                          108

  1    earlier, but I think this was another time where Earl had

  2    asked you about the cease and desist orders.

  3               MR. BEASLEY:    Yeah.

  4               MR. HEINTZ:    And it looks like here -- is Michael -

  5    - is that going to be Mike Tierney?

  6               MR. BEASLEY:    That's right.

  7               MR. HEINTZ:    Okay, so he explained the Penn State

  8    cease and desist order letter, 2016, because they didn't

  9    have proper process in place.      They were sending client

 10    funds directly to CBSG.

 11               MR. BEASLEY:    Yeah, that -- that is before I got a

 12    hold of Mike, or to Perry about it, whichever one I'd have -

 13    - before     before I spoke to Mike about it.     So, that --

 14    that was     was my assumption that the problem was, because

 15    that was the only problem that I thought of.      You know, they

 16    had -- had -- I did look up Par Funding one time because

 17    somebody said something about complaints.

 18               And I looked them up and so, some -- there was

 19    some complaints out there by business owners that had been

 20    harassed for loan collection.      And so, that's why I made

 21    that response to Earl.

 22               And I said, "But, I'll call and verify that,"

 23    because     but that's what I would assume that that cease

 24     and desist order is about some business owner that was

 25    getting harassed by them as, you know, collecting -- a bill



                     [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 111 of
                                      121

                                                                            109

  1    collector -- a bill collector.         And so, I -- so, then I

  2    called Mike and Mike explained the cease and desist order

  3    from Pennsylvania.

  4                 MR. HEINTZ:    Okay.

  5                 MR. BEASLEY:    So, does that answer your question?

  6                 MR. HEINTZ:    Yes.    Joe?

  7                 MR. ROTUNDA:    I just have a few -- actually, I

  8    have just two wrap-up questions for when you're done,

  9    Jeramy, and then, that's all I have.

 10                 MR. HEINTZ:    I think I'm done, unless John or you

 11    have something else, any clarifications or your wrap-up

 12    questions?

 13                 MR. ROTUNDA:    So, first question:     are you aware

 14    of any disruptions in payments to investors who purchased

 15    merchant cash investments?

 16                 MR. DIEFENBACH:       I'm going to -- I'm going to

 17    object and just request that you be a little more specific.

 18     That's pretty broad and vague, and it's not necessarily

 19     (inaudible).    You know, it could be anybody, not ABFP, or

 20    Par Funding, or anything.          So, if you can just, kind of,

 21    narrow it down, and also as to time as well, that could be

 22    helpful.

 23                 MR. ROTUNDA:    Are you aware of any disruptions,

 24    since January 1, 2020, to -- in connection with the payment

 25    of returns to any individuals who purchased merchant cash



                       [6/29/2020]    Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 112 of
                                      121

                                                                         110

  1    advance investments that was somehow tied to A Better

  2    Financial Plan or Par Funding?        In other words, what I'm

  3    asking you is, are you aware of any -- are investors still

  4    getting paid?

  5               MR. BEASLEY:    I would like to speak with my

  6    counsel on that before I reply.

  7               MR. ROTUNDA:   Sure.

  8               MR. DIEFENBACH:    Okay.     Yeah, just go ahead and

  9    mute, Gary, and give me a call.

 10               MR. BEASLEY:    Okay.

 11               (Witness takes a moment to confer with his

 12    lawyer.)

 13               MR. BEASLEY:    Okay.   I'm back.

 14               MR. HEINTZ:    Great.

 15               MR. DIEFENBACH:    All right, we're ready to roll.

 16               MR. BEASLEY:    So, will you -- if you could state

 17    the question for me and -- and I'll --

 18               MR. HEINTZ:    Yeah, hold on.     Yeah.

 19               MR. BEASLEY:    Okay.

 20               MR. HEINTZ:    Everybody hear me?

 21               MR. BEASLEY:    Yeah.

 22               MR. ROTUNDA:    Okay.   For the period of January 1,

 23    2020 through the present, are you aware of any disruptions

 24     in the payment of returns to investors who purchased

 25     investments in merchant cash advances that were tied to



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 113 of
                                      121

                                                                         111

  1    either A Better Financial Plan or Par Funding/Complete

  2    Business Solutions?

  3                MR. BEASLEY:   Yes, unfortunately there were -- our

  4    worst nightmare happened.     The Coronavirus interrupted their

  5    business, hit -- you know, that's a direct hit to them and

  6    what they do.    And so, it has had a major impact on them,

  7    and so, it's terrible.     But, it's an example of how bad it's

  8    hit a lot of people --

  9                MR. ROTUNDA:   Would it surprise

 10                MR. BEASLEY:   -- a lot of people.

 11                MR. ROTUNDA:   Would it surprise you that A Better

 12    Financial Plan is posting information on its Facebook

 13    website that shows the Coronavirus has not impacted the

 14    payment of returns?

 15                MR. BEASLEY:   Yeah, that would bother me.

 16                MR. ROTUNDA:   Okay.

 17                MR. BEASLEY:   I mean, that would be misleading --

 18                MR. ROTUNDA:   Yeah.

 19                MR. BEASLEY:   -- in my opinion.

 20                MR. ROTUNDA:   Yeah.   I will tell you I noticed

 21    that some of the Facebook webpage has been scrubbed very

 22    recently.    But, you may want to just check it out.     And I

 23     I'm not going to ask you about why they're not paying

 24     returns or anything like that.     I just wanted to just ask

 25    that one question.



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 114 of
                                      121

                                                                             112

  1              MR. BEASLEY:    Okay.

  2              MR. ROTUNDA:    And the only other question that I

  3    have is -- and I'll preface it by saying that -- well, let

  4    me just ask it, ask it this way.          Have you heard from Perry

  5    Abbonizio in the past 30 days?

  6              MR. BEASLEY:     Yes.    Yes.

  7              MR. ROTUNDA:     Okay.    Did he contact you or did you

  8    contact him?

  9              MR. BEASLEY:     I contacted him.

 10              MR. ROTUNDA:     Okay.    Can you tell me what he told

 11    you?

 12              MR. BEASLEY:     I want to think of specifically why

 13    I called him.    My client -- I called him because --

 14              MR. DIEFENBACH:     I'm going to object as non-

 15    responsive.     Gary, pay attention to the question.       He's not

 16    asking why you called him or what you asked him.          He's

 17    asking you what Perry told you, so just -- that's all you

 18    need to tell him.     If he wants to know why you called, he'll

 19    ask that in -- afterwards.        But, just listen to the question

 20    and tell him why you -- or what Perry said to you.

 21               MR. BEASLEY:    Perry said to me that they would do

 22    their very best to resume payments in the future, to

 23    reinstate the payments in the future.          They would do the

 24    best that they possibly could, but there was no guarantee

 25    that that can happen.



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 115 of
                                      121

                                                                             113

  1               MR. ROTUNDA:      Okay.

  2               MR. BEASLEY:      But, he would stand by us and our

  3    clients and wants us all to be able to continue in what was

  4    a great business in helping business owners.         And then, that

  5    was about the end of the conversation.

  6               MR. ROTUNDA:      And to the best of your knowledge,

  7    does Perry Abbonizio still work for Par Funding or Complete

  8    Business Solutions?

  9               MR. BEASLEY:      To my knowledge.

 10               MR. ROTUNDA:      Okay.   That's all I have.

 11               MR. BEASLEY:      Okay.

 12                  MR. HEINTZ:    I want to follow up on one thing that

 13    came to -- came to mind.       What about -- it was my

 14    understanding that a lot of these were insured.           Is the

 15    insurance kicking in for any of those, to cover the -- any

 16    losses?

 17                  MR. BEASLEY:    Yes, I'm sure it is.

 18                  MR. HEINTZ:    But, you don't have personal knowledge

 19    of that?

 20                  MR. BEASLEY:    No, I don't have personal knowledge

 21    of that.

 22                  MR. HEINTZ:    And that's not something Mr. Abbonizio

 23    talked about, was insurance covering any losses or anything

 24     like that?

 25                  MR. BEASLEY:    I didn't -- I didn't ask him that



                        [6/29/2020]    Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 116 of
                                      121

                                                                             114

  1    question, because I know how the (inaudible) and it should

  2    be a pretty big help for them.

  3                 MR. HEINTZ:    I'm sorry.   You broke up a little bit.

  4     Can you -- can you repeat that?

  5                 MR. BEASLEY:    I said I didn't -- I didn't ask him

  6    how that was working because I know how it's supposed to

  7    work.   I suppose that it's one of those things, too soon to

  8    tell, or it's -- it's not enough help, because it's been

  9    such a major --

 10                 MR. HEINTZ:    Right.

 11                 MR. BEASLEY:    -- devastating impact to their

 12    business.     But, it was -- well, so that's really all I know.

 13     I didn't ask him --

 14                 MR. HEINTZ:    Okay.

 15                 MR. BEASLEY:    - - (inaudible) .

 16                 MR. HEINTZ:    Okay.    Joe, anything else?

 17                 MR. ROTUNDA:    No, nothing from me.

 18                 MR. HEINTZ:    I think we've touched on all the

 19    exhibits.     Oh, there's one more I had flagged.      And I know -

 20    - I just want to be clear on it.         It's something we've seen

 21    before, but just slightly altered.         Are you all seeing this?

 22      It looks -- it's the flowchart.

 23                 MR. BEASLEY:    Yes, I've seen that.

 24                 MR. HEINTZ:    It's Exhibit 14 or -- for today's

 25    interview.     Now, it is different from previous ones.



                       [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 117 of
                                      121

                                                                             115

  1    There's this ABFP ACCT in there.         What is that -- why was

  2    that added, I guess?

  3                 MR. BEASLEY:    I suppose I better consult with my

  4    counsel before I answer that question, or attempt to answer

  5    that question.

  6                 MR. HEINTZ:    Okay.

  7                 MR. BEASLEY:    Sorry to do that to you guys.

  8                 MR. HEINTZ:    No, no.    That's

  9                 MR. ROTUNDA:    Not a problem.

 10                 MR. HEINTZ:    No, go ahead.

 11                 (Witness takes a moment to confer with his

 12    lawyer.)

 13                 MR. BEASLEY:    Okay.     I -- guys, I'm back.

 14                 MR. HEINTZ:    All right.     Okay.

 15                 MR. BEASLEY:    So, to explain and answer your

 16    question about the chart, hang on just a moment, if you

 17    would.     Okay, so this chart was my -- an original --

 18    original chart that I made to explain to people the flow of

 19    the money.     And later on, Mike saw this and he said, "This

 20    is not correct."

 21                 And I said,    "What do you -- what do you -- what do

 22    you mean it's not correct?"          And he says,   "The money does

 23    not flow through us.        You should take that out of the

 24     flowchart."    And then, after we spoke about it, it's like,

 25     "Okay.    Now I -- now I understand.       I get it."    So, I



                        [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 118 of
                                      121

                                                                               116

  1    corrected the flowchart and took that out.

  2                 So, do you want me to go through the flowchart

  3    with you, or is that necessary?          I mean, do you want me to?

  4                 MR. HEINTZ:    No, I don't think that's -- I don't

  5    think that's necessary.        Joe, do you -- I mean --

  6                 MR. ROTUNDA:    No.

  7                 MR. HEINTZ:    Okay.

  8                 MR. ROTUNDA:    No, not on my end.

  9                 MR. BEASLEY:    And it has Wells Fargo up there, but

 10    I had to change Wells Fargo.          I changed banks and so, I've

 11    got Citizens in there now.

 12                 MR. HEINTZ:    So, this is an old -- this was an

 13    old -- this one was the older            an older flowchart?

 14                 MR. BEASLEY:    Yeah, it was, like -- yeah.

 15                 MR. HEINTZ:    Okay.

 16                 MR. BEASLEY:    Yeah.

 17                 MR. HEINTZ:    All right.     I don't have any further

 18    questions.     Joe, do you have any follow-up?

 19                 MR. ROTUNDA:    I do not.

 20                 MR. HEINTZ:    John, do you have anything you want to

 21     -- want to add or clarify here?

 22                 MR. DIEFENBACH:       No, I think we're good.     The --

 23     I guess, just one -- one thing, just to clarify real quick.

 24     And I think this was just answered, but I just want to be

 25     clear.   Gary, this chart right here that is still up on the



                       [6/29/2020]     Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 119 of
                                      121

                                                                             117

  1    screen, this was the -- this was a -- the first version of

  2    the chart and it's different than the chart we were looking

  3    at earlier today.    Is that correct?

  4               MR. BEASLEY:     That's right.

  5               MR. DIEFENBACH:     Okay.   Yeah, that's all I have.

  6     I don't have any other questions.

  7               MR. HEINTZ:     Okay.   And, Mr. Beasley, is there

  8    any      anything you have that you want to add to -- add to

  9    the record?

 10                MR. BEASLEY:    Only the fact that I've been in this

 11    business for 40 years to help people.        Otherwise, I would

 12    have got out of it a long time ago.         It's too much effort.

 13    I like helping people and was stuck in the life insurance

 14    business and then I really got (inaudible) the merchant cash

 15    advance company because, like I said, my dad was a business

 16    owner.

 17                And there was times when he had to sell our ski

 18    boat when I was 10 years old to build a garage onto the

 19    service station.    And I came home and said,       "What -- what

 20    happened to the boat?" and he said,       "We sold it."    "Why?

 21    Why did you sell the boat?"        And he said,   "We -- well, I've

 22    got to buy a grease rack for the          for the new garage."

 23    And I was made at him for a month.

 24                And so, that was my first exposure to cash flow

 25    for a small business owner, and what it can do for -- do to



                      [6/29/2020] Live_tapes_20200629_Update_l
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 120 of
                                      121

                                                                         118

  1    a family when you have to scrape and not have money.      So,

  2    one of the big reasons why I wanted to support the small and

  3    medium-sized businesses through this manner.     So, anyway

  4              MR. HEINTZ:   Okay.   All right.   Well, thank you so

  5    much for sitting down with us today.

  6              MR. DIEFENBACH:    Thank you.

  7              MR. HEINTZ:   I'm going to go ahead and go off the

  8    record.

  9              MR. DIEFENBACH:    Okay.   I just do have -- I have

 10    one administrative thing to discuss real quick, but it can

 11    be off the record, so

 12              MR. HEINTZ:   It can be off the record?     Okay.

 13               MR. DIEFENBACH:   Yep.

 14               (The interview was concluded.)

 15                                 * * * * *
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                     [6/29/2020] Live - tapes - 20200629 - Update - 1
Case 9:20-cv-81205-RAR Document 41-9 Entered on FLSD Docket 07/28/2020 Page 121 of
                                      121



                                                                            119


         1                       TRANSCRIBER'S CERTIFICATE



         3   I, Ann Dooley,   hereby certify that the foregoing

         4   transcript is a complete,   true and accurate

         5   transcription of all matters contained on the recorded

         6   proceedings in the matter of:

         7   UNITED FIDELIS GROUP,   INTERVIEW OF GARY BEASLEY.

         8

         9

        10

       11

        12

       13

       14

        15

        16

        17

        18

        19

        20

        21

        22



        24

        25
